Case 1:19-cv-00018-JTN-ESC ECF No. 1-3 filed 01/10/19 PageID.15 Page 1 of 16




                      EXHIBIT C
          Case 1:19-cv-00018-JTN-ESC ECF No. 1-3 filed 01/10/19 PageID.16 Page 2 of 16




 CITY OF NORTON SHORES
 4814 HENRY ST                                                                                     DATE:                           9/19/18
 NORTON SHORES, MI 49441                                                                        INVOICE #                          253012
 Phone 231-799-6805 Fax 231-798-4680                                                              TERMS:                      NET 30 DAYS


 Wacker Neusen Corp.
 1300 E. Mount Garfield Rd
 Norton Shores, MI 49441


                                      DESCRIPTION                                                                      AMOUNT

         Wacker Neusen Corporation submited applications to the City of Norton Shores for the granting of:

                             Industrial Facilities Exemption Certificates (IFE) pursuant to P.A. 198



#6 of the agreement states:

The applicant shall remain with the local unit during the period of time for which the abatement has been approved and,

if the applicant relocates, substantially reduces employment and/or operations, or closes the facility, the applicant shall

pay to the affected taxing units an amount equal to those taxes it would have paid had the abatement not been in effect.



This is the Claw Back amount calculated on what would have been taxed on the Real Property and Personal Property had

the IFEs not been granted,




                                         Summary

                                      Parcel Number                                                                    Total Due

                                   61-27 -980-008-0038-00                                                            $111,599.73
                                   61-27 -988-008-0038-00                                                            $749,722.25
                             (Parcel Number Changed in 2010)                                                         $861,321,99

                                 61-27 -990-008-0038-00                                                               $91,470.11


                                 61-27-982-010-0027-00       (y'"''s::-.,,)~·-                                        $2,026,23
                                                                                1..•.•
                                                                    (   ",I\.

                                 61-27-982-010-0194-00        /~    ~                                                 $3,259,57

                                 61-27 -982-011-0039-00                                                               $2,705.39

                                 61-27-982-012-0052-00
                                                               ~l ,'_'.                                               $6,160.38


                      Grand Total Due from Clawback                                                                $966,943.65

Make all checks payable to CITY OF NORTON SHORES
If you have any questions concerning this invoice, contact Mike Huston, Finance Director at 231-332-2031
                         Case 1:19-cv-00018-JTN-ESC ECF No. 1-3 filed 01/10/19 PageID.17 Page 3 of 16




  2015    TAXABLE:                           $2,666,800.00

                          TAX    ASSESSMENT         WITH      1FT                                               TAX    ASSESSMENT     WITHOUT         1FT                        DIFFERENCE


                                         MONA       SHORES          TAXES      OUE                                                  MONA   SHORES            TAXES DUE
 SUMMER TAXES                                                                            SUMMER TAXES
 STATE EDUCATION TAX                                     0.00000                $0.00    STATE EDUCATION TAX                                     6.00000         $16.000.80             16,000.80
 SCHOOL OPERA T NON·HOMESTEAD                            4.S0000        $12,000.60       SCHOOL OPERA T NON·HOMESTEAD                            9,00000        $24.001.20              12,000.60
 SCHOOL DEBT SERVICE                                     1.42500         S3,BOO.HI       SCHOOL DEBT SERVICE                                     2.85000         $7,800.38               3,800.19
 SINKING                                                 0.25000           $666.70       SINKING                                                 0.50000         $1,333.40                 666.70
 COUNTY OPERATING                                        2.84920         $7.598.25       COUNTY OPERATING                                        5.69840        $15,196.49               7.598.25
 INTERMEDIATE   SCHOOL                                   2.37900         $6,3'4.32       INTERMEDIATE  SCHOOL                                    4.75800        $12,688.63               6.344.32
 CITY                                                    5.47500        $14,600.73       CITY                                                   10.95000        $29.201.48              14.600.73
 ADMINISTRATION   FEE                                                         $450.11    ADMINISTRATION       FEE                                                $1,080.22                  610.12
 SUMMER TOTAL                                         16.87820          $45,460.89       SUMMER     TOTAL                                       39.75640       $107,082.59              81,821.70

 WINTER TAXES                                                                            WINTER TAXES                                                                                         0.00
 SCHOOL OPERA liNG     NON HOMESTEAD                     4.S0aOO        $12,000.60       SCHOOL OPERATING           NON HOMESTEAD                9.00000        $24.001.20              12,000.60
 SCHOOL DEBT SERVICE                                     1.• 2500        $3,800.19       SCHOOL DEBT SERVICE                                     2.85000         $7,600.38               3,800.19
 SINKING                                                 0.25000           $666.70       SINKING                                                 0.50000            $1,333.40               666.70
 VETERANS                                                0.03760              $100.27    VETERANS                                                0.07520              $200.54               100.27
 COMMUNITY     COLLEGE                                   1.27190            $3,391.90    COMMUNITY  COLLEGE                                      2.5-4380           $6,783.81            3,391.90
 MUSEUM                                                  0.16110              $429.62    MUSEUM                                                  0.32220              $859.24              <429,62
 CENTRAL DISPATCH                                        0.15000              $40002     CENTRAL DISPATCH                                        0.30000              $800.04                400.02
 QUALITY OF LIFE                                         0.12000             $320.02     QUALITY OF LIFE                                         0.24000              $640.03                320.02
 COUNTY LIBRARY                                          0.37450             $998.72     COUNTY LIBRARY                                          0.74900            $1,991.43                998.72
 ADMINISTRATION    FEE                                                       $221.08     ADMINISTRA liON FEE                                                        $442.16                221.08
 WINTER TOTAL                                            8.29010        $22,329.12       WINTER TOTAL                                           16.58020        $44,658.24             22,329.12


 TOTAL     1FT TAXES                                                    $67,190,01       TOTAL    1FT TAXES                                                    $151,740.83             83,950.82



 2016     TAXABLE:                           $2,585,900.00

                          TAX   ASSESSMENT         WITH      1FT                                                TAX    ASSESSMENT     WITHOUT        1FT                         DIFFERENCE


                                        MONA       SHORES           TAXES     DUE                                                   MONA   SHORES           TAXES     DUE
SUMMER   TAXES                                                                          SUMMER   TAXES
STATE EDUCATION TAX                                    0.00000                  so.OO   STATE EDUCATION TAX                                      6.00000        S15,515.40             15,515.40
SCHOOL OPE RAT NON·HOMESTEAO                           4.50000          $11.836.55      SCHOOL OPERA T NON·HOMESTEAD                             9.00000        $23,273.10             11,636.55
SCHOOL DEBT SERVICE                                    1,61000           $4,163.30      SCHOOL DEBT SERVICE                                      3.22000         $8.328.60              04,163.30
SINKING                                                0.25000             $646.48      SINKING                                                  0.50000         $1.292.95                 646.48
COUNTY OPERATING                                       2.84920           $7,367.75      COUNTY OPERATING                                         5.69840        514,735.49              7,367.75
INTERMEDIATE   SCHOOL                                  2.37900           $8,151.88      INTERMEDIATE   SCHOOL                                    4.75800        $12,303.71              6.151.86
CITY                                                   5.47500         51-4,157.80      CITY                                                    10.95000        $28,315.61             14.157.80
ADMINISTRATION   FEE                                                       $441.24      ADMINISTRATION   FEE                                                     $1,037.83                 596.39
SUMMER TOTAL                                         17.06320          $44,564.(117     SUMMER TOTAL                                           40.12640       $104,800.49              60,235.52


WINTER TAXES                                                                            WINTER TAXES                                                                                          0.00
SCHOOL OPERATING NON HOMESTEAD                         4.50000         $11.838.55       SCHOOL OPERATING     NON HOMESTEAD                       9.00000        $23,273.10             11.636.55
SCHOOL DEBT SERVICE                                    1.61000          $4.183.30       SCHOOL DEBT SERVICE                                      3.22000         $8,326.60              4,163.30
SINKING                                                0.25000            $846.46       SINKING                                                  0.50000         $1,292.95                 646.48
VETERANS                                              0.03780                $(117.23   VETERANS                                                 0.07520           $194.46                  97.23
COMMUNITY    COLLEGE                                  1.27190            53,289.01      COMMUNITY    COLLEGE                                     2.54380         $6.578.01              3,289.01
MUSEUM                                                0.16110              $416.59      MUSEUM                                                   0.32220           $833.18                 416.59
CENTRAL DISPATCH                                      0.15000                $387.89    CENTRAL DISPATCH                                         0.30000             $775.77              387.89
SENIOR CITIZENS                                       0.25000              $646.48      SENIOR CITiZENS                                          0.50000        $1,292.95                 646.48
COUNTY LIBRARY                                        0.62450            $1.614.69      COUNTY LIBRARY                                           1.24900        $3,2251.79              1,614.69
ADMINISTRATION   FEE                                                       $228.98      ADMINISTRATION   FEE                                                       $457.97                226.98
WINTER TOTAL                                          8.85510          $23,127.39       WINTER TOTAL                                           17.71020        $46,254.77             23,127.39


TOTAL     1FT TAXES                                                    $67,692.35       TOTAL    1FT TAXES                                                    $151,055.26             83,362.91


2017     TAXABLE:                            $2,577,800.00

                          TAX   ASSESSMENT         WITH      1FT                                               TAX    ASSESSMENT     WITHOUT        1FT                         DIFFERENCE


                                        MONA       SHORES           TAXES    DUE                                                    MONA   SHORES           TAXES    DUE
SUMMER TAXES                                                                            SUMMER TAXES
STATE EDUCATION TAX                                   0.00000               $0.00       STATE EDUCATION TAX                                     6.00000        $15,466.80             15.466.80
SCHOOL OPERA T NON-HOMESTEAD                          4.50000          $11.600.10       SCHOOL OPERAT NON-HOMESTEAD                             9.00000        523,200.20             11.600.10
SCHOOL DEBT SERVICE                                   1.61000           $4,150.26       SCHOOL DeBT SERVICE                                     3.22000          $8,300.52             4,150.26
SINKING                                               0.24950             $643.16       SINKING                                                 0.49900          $1,286.32                843.16
COUNTY OPERATING                                      2.64920           $7.344.67       COUNTY OPERATING                                        5.89840        $U,e89.:W               7,34.4.67
INTERMEDIATE   SCHOOL                                 2.37900           $6,132.59       INTERMEDIATE   SCHOOL                                   4.75600        $12,265.17              6,132.59
CITY                                                  5.47500          $14,113.46       CITY                                                   10.95000        $28,226.91             14.113.46
ADMINISTRATION   FEE                                                        $439.8'     ADMINISTRATION   FEE                                                     $1,034.35                594.51
SUMMER TOTAL                                         17.06270          $44,424.07       SUMMER TOTAL                                           40.12540       $104,0469.61            60.045.54

WINTER TAXES                                                                            WINTER TAXES                                                                                          0.00
SCHOOL OPERATING NON HOMESTEAD                        4.50000          $11,600.10       SCHOOL OPERATING NON HOMESTEAD                          9,00000        $23,200.20             11,600.10
SCHOOL DEBT SERVICE                                   1.61000           $4,150.26       SCHOOL DEBT SERVICE                                     3.22000         $8,300.52              4.150.26
SINKING                                               0.24950             $643.16       SINKING                                                 0.49900         $1,286.32                643.16
VETERANS                                              0.03780               $96.93      VETERANS                                                0.07520           $193.85                  96.93
COMMUNITY    COLLEGE                                  1.27190           $3.278.70       COMMUNITY    COLLEGE                                    2.54380         $8.557.41              3.278.70
MUSEUM                                                0,16110               $415.28     MUSEUM                                                  0.32220           $830.57                415,26
CENTRAL DISPATCH                                      0.15000               $366.67     CENTRAL DISPATCH                                        0.30000           sn3.34                 366.87
SENIOR CITIZENS                                       0.25000               $644.45     SENIOR CITIZENS                                         0.50000         $1,288.90                644.45
COUNTY LIBRARY                                        0.620450          $1,809.84       COUNTY LIBRARY                                          1.24900         $3,219.67              1,609.64
ADMINISTRATION   FEE                                                      $228.25       ADMINISTRATION   FEE                                                        $456.51              228.25
WINTER TOTAL                                         8.85460          $23,053.64        WINTER TOTAL                                        17.70920          $46,107.28              23,053.64

TOTAL    1FT TAXES                                                    $67,477,71        TOTAL    1FT TAXES                                                   $150,576.89              63,099.18

2018    TAXABLE:                         $2,599,300.00

                         TAX    ASSESSMENT        WITH      1FT                                                TAX    ASSESSMENT     WITHOUT       1FT                          DIFFERENCE
                     Case 1:19-cv-00018-JTN-ESC ECF No. 1-3 filed 01/10/19 PageID.18 Page 4 of 16




                                   MONA         SHORES         TAXES      DUE                                                MONA   SHORES          TAXES      DUE

SUMMER TAXES                                                                        SUMMER TAXES
                                                    0.00000               $0.00     STATE EDUCATION TAX                                   6.00000       $15.595.80              15,595.80
STATE EDUCATION TAX
                                                                                    SCHOOL OPERA T NON·HOMESTEAD                          9.00000       $23,393.70              11,696.85
SCHOOL OPERA T NON-HOMESTEAD                        ".50000        $11,698.85
SCHOOL DEBT SERVICE                                 1.63750         $4,256.35       SCHOOL DEBT SERVICE                                   3.27500        $8,512.71               ".256.35
                                                                                                                                          0.49900        $1,297.05                  648.53
SINKING                                             0.2-4950           $648.53      SINKING
                                                    2.64920         $7,405.93       COUNTY OPERATING                                      5.69840       $14.811.65               7.405.93
COUNTY OPERATING
                                                                    $6.183.73       INTERMEOIATE SCHOOL                                   4.7S800       $12.361.47               6,163.73
INTERMEDIATE   SCHOOL                               2.37900
                                                    5.47500        $14,231.17       CITY                                                 10.95000       $28,462.34              14,231.17
CITY
ADMINISTRA liON FEE                                                    $04••••.23   ADMINISTRATION       FEE                                              $1,044.41                 600.16
SUMMER TOTAL                                      17.09020         $44,868.78       SUMMER TOTAL                                        40.18040       $105,485.32              60,618.54


WINTER TAXES                                                                        WINTER TAXES                                                                                       0.00
SCHOOL OPERATING NON HOMESTEAD                      4.50000        $11,696.85       SCHOOL OPERATING NON HOMESTEAD                        9.00000       523,393.70              11,698.85
SCHOOL DEBT SERVICE                                 1.63750         $4,256.35       SCHOOL DEBT SERVICE                                   3.27500        $8,512.71               04,256.35
SINKING                                             0.204950          $648.53       SINKING                                               0.49900        51,297.05                 648.53
VETERANS                                            0.03760             $97.73      VETERANS                                              0.07520             S195.47                97.73
COMMUNITY COLLEGE                                   1.27190            $3.306.05    COMMUNITY  COLLEGE                                    2.54380           $6,812.10            3,306.05
MUSEUM                                              0.16110              $418.75    MUSEUM                                                0.32220             $837.49              418.75
CENTRAL DISPATCH                                    0.15000              $389.90    CENTRAL DISPATCH                                      0.30000             $779.79               389.90
SENIOR    CITIZENS                                  0.25000              $649.63    SENIOR    CITIZENS                                    0.50000           $1,299.65              649.63
COUNTY LIBRARY                                      0.62450         $1,623.26       COUNTY LIBRARY                                        1.24900        $3,246.53                1,623.26
ADMINISTRATION FEE                                                    $230.87       ADMINISTRATION FEE                                                     $461.74                  230.87
WINTER TOTAL                                        8.88210        $23,318.11       WINTER TOTAL                                         17.76420       $046,636.23             23,318.11


TOTAL    1fT TAXES                                                 S68,184,90       TOTAL    1FT TAXES                                                 5152,121.65             83,936.66




61-27-990-008-0038-00
2010    TAXABLE:                        $1,014,200.00


                     TAX   ASSESSMENT         WITH      1FT                                               TAX   ASSESSMENT    WITHOUT        1FT                         DIFFERENCE


                                   MONA         SHORES         TAXES      DUE                                                MONA   SHORES          TAXES      DUE
SUMMER TAXES                                                                        SUMMER TAXES
STATE EDUCATION TAX                                0.00000               $0.00      STATE EDUCATION TAX                                  0.00000                 $0.00                0.00
SCHOOL OPERAT NON-HOMESTEAD                        0,00000               SO,OO      SCHOOL OPERAT NON·HOMESTEAD                          0.00000                 $0.00                0.00
SCHOOL DEBT SERVICE                                1.21250         Sl,229.72        SCHOOL DEBT SERVICE                                  2.42500            52,459,44           1,229.72
SINKING                                            0.11250            $114.10       SINKING                                              0.22500            S228.20                114.10
COUNTY OPERATING                                   2.64920         S2,889.68        COUNTY OPERATING                                     5.69840         $5,779.32              2,889.66
INTERMEDIATE   SCHOOL                              1.87900         Sl,905.68        INTERMEDIATE   SCHOOL                                3.75800         $3,811.36              1,905.68
CITY                                               4.60000         $4,685.32        CITY                                                 9.20000         $9,330.64              4,685.32
ADMINISTRATION   FEE                                                  5108.04       ADMINISTRATION   FEE                                                   $216.09                 108.04
SUMMER TOTAL                                      10.85320        $10,912.52        SUMMER TOTAL                                        21.306040       $21,825.04             10,912.52


WINTER TAXES                                                                        WINTER TAXES                                                                                      0.00
SCHOOL OPERATING NON HOMESTEAD                     0.00000               $0.00      SCHOOL OPERATING NON HOMESTEAD                       0.00000              SO.OO                   0.00
SCHOOL DEBT SERVICE                                1.21250          $1,229.72       SCHOOL DEBT SERVICE                                  2.42500         52,0450.404             1,229.72
SINKING                                            0.11250            $114.10       SINKING                                              0.22500           $228.20                  114.10
VETERANS                                           0.03760              $38,13      VETERANS                                             0.07520             $76.27                  38.13
COMMUNITY    COLLEGE                               1.10190          $1,117.55       COMMUNITY    COLLEGE                                 2.20380         S2,235.09               1.117.55
MUSEUM                                             0.16110            $163.39       MUSEUM                                               0.32220           5326.78                  163.39
CENTRAL DISPATCH                                   0.15000            $152.13       CENTRAL DISPATCH                                     0.30000           $304.26                  152.13
QUALITY OF LIFE                                    0.15000            $152.13       QUALITY OF LIFE                                      0.30000           $304.26                  152.13
COUNTY LIBRARY                                     0.37450            $379.82       COUNTY LIBRARY                                       0.74900           S759.64                 379.82
ADMINISTRATION   FEE                                                    $33.47      ADMINISTRATION   FEE                                                     $66.94                  33.47
WINTER TOTAL                                       3.30010          $3,380.43       WINTER TOTAL                                         6.60020         $6,780.66               3,380 .• 3


TOTAL    1FT TAXES                                                $14,292.95        TOTAL    1FT TAXES                                                 $28,585.90              14,292.95



 2011    TAXABLE:                         $859,700.00


                     TAX   ASSESSMENT          WITH     1FT                                               TAX   ASSESSMENT    WITHOUT        1FT                         DIFFERENCE


                                   MONA        SHORES          TAXES     DUE                                                 MONA   SHORES          TAXES     DUE
SUMMER TAXES                                                                        SUMMER TAXES
STATE EDUCATION TAX                                0.00000              $0.00       STATE EDUCATION TAX                                  0.00000              $0.00                   0.00
SCHOOL OPERAT NON-HOMESTEAD                        0.00000              $0.00       SCHOOL OPERAT NON·HOMESTEAD                          0.00000              $0.00                   0.00
SCHOOL DEBT SERVICE                                1.32500         $1,139.10        SCHOOL DEBT SERVICE                                  2.85000         $2,278.21              1,139.10
SINKING                                            0.25000           $214.93        SINKING                                              0.50000           $421>.85                214.93
COUNTY OPERATING                                   2.64920         $2,"049.46       COUNTY OPERATING                                     5.69840         $01,898.91             2,449 .• 6
INTERMEDIATE   SCHOOL                              1.87900         $1,615.38        INTERMEDIATE   SCHOOL                                3.75800        $3,230.75               1,615.38
CITY                                               4.97500         $4,277.01        CITY                                                 9.95000        $8,554.02               4,277.01
ADMINISTRATION   FEE                                                   S98.96       ADMINISTRATION   FEE                                                   $193.92                  96.96
SUMMER TOTAL                                      11.27820         $9,792.83        SUMMER TOTAL                                        22.55640       $19,585.65               9,792.83


WINTER TAXES                                                                        WINTER TAXES                                                                                      0.00
SCHOOL OPERATING NON HOMESTEAD                     0.00000              SO.OO       SCHOOL OPERATING NON HOMESTEAD                       0.00000             $0.00                    0.00
SCHOOL DEBT SERVICE                                1.32500         $1,139.10        SCHOOL DEBT SERVICE                                  2.85000        $2,278.21               1,139.10
SINKING                                            0.25000           $214.93        SINKING                                              0,50000          $429,85                  214.93
VETERANS                                           0.03760             $32.32       VETERANS                                             0.07520            $64.65                  32.32
COMMUNITY COLLEGE                                  1.10190           $947.30        COMMUNITY    COLLEGE                                 2.20380        $1,694.61                  9047.30
MUSEUM                                             0.16110           $138.50        MUSEUM                                               0.32220          $277.00                  138,50
CENTRAL DISPATCH                                   0.15000           $128.96        CENTRAL DISPATCH                                     0.30000          $257,91                  128.96
QUALITY OF LIFE                                    0.15000           $128,96        QUALITY OF LIFE                                      0.30000          $257.91                  128.96
COUNTY LIBRARY                                     0.37450           S321.98        COUNTY LIBRARY                                       0.74900          $643.92                  321.96
ADMINISTRATION  FEE                                                    $30.52       ADMINISTRATION   FEE                                                    $61.04                  30.52
WINTER TOTAL                                       3.55010         $3.082.504       WINTER TOTAL                                         7.10020        $6,165.08               3,082.54


TOTAL    1FT TAXES                                                $12,&75.37        TOTAL    1FT TAXES                                                 $25,750.74              12,875.37



 2012    TAXABLE:                        $766,100.00


                     TAX   ASSESSMENT         WITH      1FT                                               TAX   ASSESSMENT    WITHOUT       1FT                          DIFFERENCE


                                  MONA         SHORES          TAXES     DUE                                                 MONA   SHORES          TAXES     DUE
SUMMER     TAXES                                                                    SUMMER    TAXES
                            Case 1:19-cv-00018-JTN-ESC ECF No. 1-3 filed 01/10/19 PageID.19 Page 5 of 16




 STATE EDUCATION TAX                                       0.00000                 $0.00    STATE EDUCATION TAX                                       0.00000                  $0.00                   0.00
 SCHOOL OPERA T NON·HOMESTEAO                              0.00000                 $0.00    SCHOOL OPERAT NON·HOMESTEAD                               0.00000                  $0.00                   0,00
 SCHOOL DEBT SERVICE                                       1.32500            $1,015.06     SCHOOL DEBT SERVICE                                       2.65000             $2,030.17             1,015.06
 SINKING                                                   0.25000              $191.53     SINKING                                                   0.50000               $383.05               191.53
 COUNTY OPERATING                                          2.a..920           $2,182.77     COUNTY OPERATING                                          5.698<40            «.365.54              2.182.77
 INTERMEDIATE   SCHOOL                                     1.87900            $1,<439.50    INTERMEDIATE   SCHOOL                                     3.75800             12,879.00             1,439.50
 CITY                                                      4.97500            $3,811.35     CITY                                                      9.95000          $7.622.70                3.811.35
 ADMINISTRATION   FEE                                                            $8MO       ADMINISTRATION   FEE                                                         $172.80                    86.40
 SUMMER TOTAL                                          11.27620               $8,726.63     SUMMER TOTAL                                            22.556<40         $17,453.26                8,726.63


 WINTER     TAXES                                                                           WINTER TAXES                                                                                            0.00
 SCHOOL OPERATING NON HOMESTEAD                            0.00000                10.00     SCHOOL OPERATING NON HOMESTEAD                            0.00000                10.00                  0.00
 SCHOOL DEBT SERVICE                                       1.32500            $1,015.08     SCHOOL DEBT SERVICE                                       2.65000            $2,030.17              1,015.08
 SINKING                                                   0.25000              $191.53     SINKING                                                   0.50000              $363.05                  191.53
 VETERANS                                                  0.03760               126.81     VETERANS                                                  0.07520               $57.61                   28.81
 COMMUNITY   COLLEGE                                       1.10190              $84<4.17    COMMUNITY  COLLEGE                                        2.20380            $1,686.33                  844.17
 MUSEUM                                                    0.16110              $123.42     MUSEUM                                                    0.32220              $246.84                  123.42
 CENTRAL DISPATCH                                          0.15000              $114.92     CENTRAL     DISPATCH                                     0.30000               $229.83                  114.92
 QUALITY OF LIFE                                           0.15000              1114.92     OUALITY    OF LIFE                                       0.30000               $229.83                  114.92
 COUNTY LIBRARY                                            0.37450              $286.90     COUNTY     LIBRARY                                       0.]<4900              $573.81                  286.90
 ADMINISTRATION       FEE                                                        127.20     ADMINISTRATION        FEE                                                       154.39                27.20
 WINTER     TOTAL                                          3,55010            $2.746.93     WINTER     TOTAL                                         7.10020             $5,493.86             2,746.93

 TOTAL    1FT TAXES                                                       $11,413,66        TOTAL     1FT TAXES                                                      $22,941.12               11,<473.56



  2013    TAXABLE:                                $684.700.00

                             TAX    ASSESSMENT       WITH      1FT                                                  TAX    ASSESSMENT     WITHOUT        1FT                            DIFFERENCE


                                            MONA     SHORES            TAXES     DUE                                                     MONA    SHORES           TAXES     DUE
 SUMMER TAXES                                                                              SUMMER TAXES
 STATE EDUCATION TAX                                    0.00000                   $0.00    STATE EDUCATION TAX                                       0.00000                  $0.00                   0.00
 SCHOOL OPERAT NON·HOMESTEAD                            0.00000                   $0.00    SCHOOL OPERAT NON·HOMESTEAD                               0.00000                  $0.00                   0.00
 SCHOOL DEBT SERVICE                                    1,42500                 $975.70    SCHOOL DEBT SERVICE                                       2.85000             51,951.40                975.70
 SINKING                                                0.25000                 $171.18    SINKING                                                   0.50000               $342.35                171.18
 COUNTY OPERATING                                       2.84920               $1,950.85    COUNTY OPERATING                                          5,69840             $3,901.69             1,950.85
 INTERMEDIATE  SCHOOL                                   1.87900               $1,286.55    INTERMEDIATE   SCHOOL                                     3.75800             12.573.10             1,286.55
 CITY                                                      5.27500            $3,611.79    CITY                                                     10.55000             57,223.59             3,611.79
 ADMINISTRATION       FEE                                                        $79.96    ADMINISTRATION   FEE                                                         $159.92                     79.96
 SUMMER TOTAL                                          11.67620               18.076.02    SUMMER      TOTAL                                        23.35640         116,152.05                8,076.02


WINTER TAXES                                                                               WINTER TAXES                                                                                               0.00
SCHOOL OPERATING NON HOMESTEAD                         0.00000                    SO.OO    SCHOOL OPERATING NON HOMESTEAD                            0.00000                  SO.OO                   0.00
SCHOOL DEBT SERVICE                                     1.42500                 $975.70    SCHOOL DEBT SERVICE                                       2.85000             11,951.40               975.70
SINKING                                                0.25000                  5171.18    SINKING                                                   0.50000               $342.35                171.18
VETERANS                                               0.03760                   $25.74    VETERANS                                                  0.07520                $51.49                 25.74
COMMUNITY COLLEGE                                      1.10190                 $754.47     COMMUNITY   COLLEGE                                       2.20360             $1,508.94                754.47
MUSEUM                                                 0.16110                 $110.31     MUSEUM                                                    0.32220               $220.61                110.31
CENTRAL DISPATCH                                       0.15000                 $102.71     CENTRAL DISPATCH                                          0.30000               S205.41                102.71
aUALlTY OF LIFE                                        0.15000                 $102.71     QUALITY OF LIFE                                           0.30000               $205.41                102.71
COUNTY LIBRARY                                         0.37450                 $256.42     COUNTY LIBRARY                                            0.74900               $512.84               256.42
ADMINISTRATION  FEE                                                              $24.99    AOMINISTRA nON FEE                                                                $49.98                24.99
WINTER TOTAL                                           3.65010                $2,524.22    WINTER TOTAL                                              7.30020             $5,048.43             2,524.22


TOTAL     1FT TAXES                                                       $10,600,24       TOTAL     1FT TAXES                                                       $21.200.48              10,600.24




 2014     TAXABLE:                               $616,000,00

                            TAX    ASSESSMENT       WITH       1FT                                                 TAX    ASSESSMENT      WITHOUT       1FT                            DIFFERENCE


                                           MONA      SHORES           TAXES     DUE                                                     MONA    SHORES           TAXES      DUE
SUMMER TAXES                                                                               SUMMER TAXES
STATE EOUCATION TAX                                    0.00000                    $0.00    STATE EOUCATION TAX                                      0.00000                  $0.00                   0.00
SCHOOL OPERAT NON-HOMESTEAD                            0.00000                    $0.00    SCHOOL OPERAT NON·HOMESTEAD                              0.00000                  SO.oo                   0.00
SCHOOL aEBT SERVICE                                    1.45000              $893.20        SCHOOL DEBT SERVICE                                      2.90000          $1,760.40                  693.20
SINKING                                                0.25000              $154.00        SINKING                                                  0.50000            $308.00                   154.00
COUNTY OPERATING                                       2.84920            S1,755.11        COUNTY OPERATING                                         5.698<40         $3,510.21                1,755.11
INTERMEDIATE   SCHOOL                                  2.37900            $1,465.<46       INTERMEDIATE   SCHOOL                                    4.75800          $2,930.93                1.465.46
CITY                                                   5.27500             13.249.40       CITY                                                    10.55000          $6,<98.80                3,249.40
ADMINISTRATION   FEE                                                          $75.17       ADMINISTRATION   FEE                                                           $150.34                 75.17
SUMMER TOTAL                                          12.20320            $7,592.34        SUMMER TOTAL                                            24.40640         $15,184.69                7,592.34

WINTER TAXES                                                                               WINTER TAXES                                                                                           0.00
SCHOOL OPERATING NON HOMESTEAD                         0.00000                    $0.00    SCHOOL OPERATING NON HOMESTEAD                           0.00000               $0.00                   0.00
SCHOOL DEBT SERVICE                                    1.45000                 $893.20     SCHOOL DEBT SERVICE                                      2.90000          S1,786.40                  893.20
SINKING                                                0.25000                 $154.00     SINKING                                                  0.50000            $308.00                  154.00
VETERANS                                               0.03760                  $23.16     VETERANS                                                 0.07520                $46,32                23.18
COMMUNITY    COLLEGE                                   1.27190                 $783.49     COMMUNITY    COLLEGE                                     2.54360          $1,568.98                  783.49
MUSEUM                                                 0.16110                  S99.24     MUSEUM                                                   0.32220            $196.46                   99.24
CENTRAL DISPATCH                                       0.15000                  $92.40     CENTRAL DISPATCH                                         0.30000               $184.80                92.40
QUAUTY OF LIFE                                         0,13000                  $80.06     QUALITY OF LIFE                                          0.26000               $180.16                80.08
COUNTY LIBRARY                                         0.37450              $230.69        COUNTY LIBRARY                                           0.7<4900              $461.38               230.69
ADMINISTRATION   FEE                                                          $23.56       ADMINISTRATION   FEE                                                            147.13                23.56
WINTER TOTAL                                           3.82510            $2,379.62        WINTER TOTAL                                             7.65020          $4,759.65                2,379.82

TOTAL    1FT TAXES                                                        $9.972.17        TOTAL    1FT TAXES                                                       $19,9"",33                9,972.17



2015     TAXABLE:                                $559,700.00

                            TAX    ASSESSMENT       WITH      1FT                                                  TAX    ASSESSMENT     WITHOUT        1FT                            DIFFERENCE


                                          MONA      SHORES            TAXES    DUE                                                      MONA    SHORES           TAXES     DUE
SUMMER TAXES                                                                               SUMMER TAXES
STATE EDUCATION TAX                                   0.00000                    $0.00     STATE EDUCATION TAX                                      0.00000                 SO.OO                   0.00
SCHOOL OPERA T NON·HOMESTEAD                          0.00000                    $0.00     SCHOOL OPERAT NON·HOMESTEAD                              0.00000                 $0.00                   0.00
                           Case 1:19-cv-00018-JTN-ESC ECF No. 1-3 filed 01/10/19 PageID.20 Page 6 of 16




                                                                    $197.51      SCHOOL    DEBT SERVICE                              2.85000            $1,595.15             797.57
SCHOOL OEBT SERVICE                            1.42500
                                               0.25000              $139.93      SINKING                                             0.50000              $279.85             139.93
SINKING
                                                                  $1.5900        COUNTY OPERATING                                    5.69840            $3,189.39          1.594.70
COUNTY OPERATING                               2.8-4920
INTERMEDIATE   SCHOOL                          2.31900            $1.331.53      INTERMEDIATE   SCHOOL                               4.75800            $2.683.05          1.331.53
CITY                                           5.47500            $3,06".36      CITY                                               10.95000            $8.128.72          3.0M.36
                                                                     $89.28      ADMINISTRATION   FEE                                                     $138.56              69.28
ADMINiSTRATION   FEE
SUMMER TOTAL                                  12.37620            $6.997.36      SUMMER TOTAL                                       24.75640        $13.994.72             6,997.36


WINTER TAXES                                                                    WINTER TAXES                                                                                    0.00
SCHOOL OPERATING NON HOMESTEAD                 0.00000                $0.00     SCHOOL OPERATING            NON HOMESTEAD            0.00000                $0.00               0.00
SCHOOL DEBT SERVICE                            1.42500              $797.57      SCHOOL DEBT SERVICE                                 2.85000            $1.595.15             797.57
SINKING                                        0.25000              $139.93      SINKING                                             0.50000              $279.85             139.93
VETERANS                                       0.03760               $2U14       VETERANS                                            0.01520               $42.09              21.0-'
COMMUNITY    COLLEGE                           1.27190              S711.66      COMMUNITY    COLLEGE                                2.54360            $1.423.76             711.88
MUSEUM                                         0.16110               $gO.11      MUSEUM                                              0.32220              $160.34              90.11
CENTRAL DISPATCH                               0.15000               $83.96      CENTRAL DISPATCH                                    0.30000              $167.91             63.96
QUALITY OF LIFE                                0.12000               $87.16      OUALITY OF LIFE                                     0.24000              $134.33             67.16
COUNTY LIBRARY                                 0.37450              $209.61      COUNTY LIBRARY                                      0.74900              $419.22            209.81
ADMINISTRATION   FEE                                                 $21.21      ADMINISTRATION   FEE                                                      $-42."3             21.21
WINTER TOTAL                                   3.79010            $2.142.53      WINTER TOTAL                                        7.58020            $4.285.06          2,142.53


TOTAL    1FT TAXES                                                $9,139.89      TOTAL    1FT TAXES                                                 $13,279.78             9.139.69


 2016 TAXABLE:                          $491,900.00

                           TAX ASSESSMENT   WITH 1FT                                                        TAX ASSESSMENT    WITHOUT    1FT                         DIFFERENCE

                                     MONA SHORES          TAXES      DUE                                                     MONA SHORES        TAXES      DUE
SUMMER     TAXES                                                                SUMMER TAXES
STATE EDUCATION TAX                            0.00000                $0.00     STATE EDUCATION TAX                                  0.00000                $0.00               0.00
SCHOOL OPERA T NON·HOMESTEAD                   0.00000                SO.OO     SCHOOL OPERAT NON· HOMESTEAD                         0.00000                SO.OO               0.00
SCHOOL DEBT SERVICE                            1.61000              S791.98     SCHOOL DEBT SERVICE                                  3.22000            $1,583.92            791.98
SINKING                                        0.25000              $122.98     SINKING                                              0.50000              $245.95             122.96
COUNTY OPERATING                               2.84920            $1,401.52     COUNTY OPERATING                                     5.69640            $2,803.0"          1,"01.52
INTERMEDIATE   SCHOOL                          2.37900            $1,170.23     INTERMEDIATE   SCHOOL                                ",75600            $2,3"0."6          1,170.23
CITY                                           5."7500            $2,693.15     CITY                                                10.95000            $5,386.31          2.693.15
ADMINISTRATION   FEE                                                 $61.60     ADMINISTRATION   FEE                                                  $123.60                  61,80
SUMMER TOTAL                                  12.56320            $8.241.64     SUMMER     TOTAL                                   25.12840        $12,483.27              6,241.6"


WINTER TAXES                                                                    WINTER TAXES                                                                                    0.00
SCHOOL OPERATING NON HOMESTEAD                 0.00000                $0.00     SCHOOL OPERATING NON HOMESTEAD                       0.00000                $0.00               0.00
SCHOOL DEBT SERVICE                            1.61000             S791.98      SCHOOL DEBT SERVICE                                  3.22000         51,583.92               791.96
SINKING                                       0.25000              $122.98      SINKING                                              0.50000           $245.95               122.98
VETERANS                                      0.03760               $18.50      VETERANS                                             0.07520             $36.99               18.50
COMMUNITY    COLLEGE                          1.21190              $825.65      COMMUNITY    COLLEGE                                 2.5-4380        $1,251.30               625.65
MUSEUM                                        0.16110               $79.25      MUSEUM                                               0.32220           $158.49                79.25
CENTRAL DISPATCH                              0.15000               $73.79      CENTRAL DISPATCH                                     0.30000             $147.57               7379
SENIOR CITIZENS                               0.25000              $122.98      SENIOR CITIZENS                                      0.50000             $245.95             122.98
COUNTY LIBRARY                                0.62"50              $307.19      COUNTY LIBRARY                                       1.24900             $614.38             307.19
ADMINISTRATION   FEE                                              $21 ..•2      ADMINISTRATION   FEE                                                      $-42.85              21."2
WINTER TOTAL                                  4.35510         $2.163.70         WINTER TOTAL                                         8.71020         $4,327.39             2,163.70


TOTAL    1FT TAXES                                            $8,"05,33         TOTAL    1FT TAXES                                                 S16,810.67              8,405.33


2017 TAXABLE:                           $444,400.00

                           TAX ASSESSMENT   WITH 1FT                                                    TAX ASSESSMENT        WITHOUT   1FT                          DIFFERENCE

                                     MONA SHORES          TAXES     DUE                                                     MONA SHORES         TAXES     DUE
SUMMER TAXES                                                                    SUMMER TAXES
STATE EDUCATION TAX                           0.00000                 SO.OO     STATE EDUCATION TAX                                 0.00000                 SO.OO               0.00
SCHOOL OPERAT NON--HOMESTEAD                  0.00000                 SO.OO     SCHOOL OPERAT NON-HOMESTEAD                         0.00000                 SO.OO               0.00
SCHOOL DEBT SERVICE                           1.61000              $715.48      SCHOOL DEBT SERVICE                                 322000          $1,430,91                715."8
SINKING                                       0.2"950              $110.88      SINKING                                             0."9900           $221.76                110.88
COUNTY OPERATING                              2.8-4920        SI.268.18         COUNTY OPERATING                                    5.89840         52.532.37              1,268.18
INTERMEDIATE  SCHOOL                          2.37900         SI,057.23         INTERMEDIATE  SCHOOL                                4.75800         $2,114.46              1.057.23
CITY                                          5."1500         $2,"33.09         CITY                                               10.95000         $4,866.18             2,"33.09
ADMINISTRATION       FEE                                            $5!U~3      ADMINISTRATION        FEE                                                $111.66              55.63

SUMMER    TOTAL                              12.56210         $5,638.6;         SUMMER     TOTAL                                   25.12540        $11,271.39             5,638.S;


WINTER TAXES                                                                    WINTER TAXES                                                                                    0,00
SCHOOL OPERATING NON HOMESTEAD                0.00000                 $0.00     SCHOOL OPERATING NON HOMESTEAD                      0.00000              $0.00                  0.00
SCHOOL DEBT SERVICE                           1.61000              $115 ..• 8   SCHOOL DEBT SERVICE                                 3.22000         $1,"30.97               115."8
SINKING                                       0.24950              $110.88      SINKING                                             0.49900           $221.76               110.66
VETERANS                                      0.03760               $16.11      VETERANS                                            0.07520             $33."2                16.71
COMMUNITY    COLLEGE                          1.27190              S565.23      COMMUNITY    COLLEGE                                2.54380         $1.130.48               565.23
MUSEUM                                        0.181,0               S71.59      MUSEUM                                              0.32220              $1"3.19             71.59
CENTRAL DISPATCH                              0.15000               $66.66      CENTRAL DISPATCH                                    0.30000              $133.32             66.66
SENIOR CITIZENS                               0.25000              S111.10      SENIOR CITIZENS                                     0.50000              $222,20            111.10
COUNTY LIBRARY                                0.62"50           $277.53         COUNTY LIBRARY                                      1.24900              S555.06            277.53
ADMINISTRATION   FEE                                              $19.35        ADMINISTRATION   FEE                                                      $38.70              19.35
WINTER TOTAL                                  4.35460         SI,954.54         WINTER TOTAL                                        8.70920         $3,909.01             1,95",54


TOTAL   1FT TAXES                                             S7,593.23         TOTAL    1FT TAXES                                                 $15,186,46             1,593.23


2018 TAXABLE:                          $415,200.00

                           TAX ASSESSMENT   WITH 1FT                                                    TAX ASSESSMENT       WITHOUT    1FT                          DIFFERENCE

                                     MONA SHORES          TAXES     DUE                                                     MONA SHORES         TAXES     DUE
SUMMER TAXES                                                                    SUMMER TAXES
STATE EDUCATION TAX                           0.00000                $0.00      STATE EDUCATION TAX                                 0.00000              $0.00                  0.00
SCHOOL OPERAT NON·HOMESTEAD                   0.00000                $0.00      SCHOOL OPERAT NON· HOMESTEAD                        0.00000              SO.OO                 0.00
SCHOOL DEBT SERVICE                           1.63750             $879.89       SCHOOL DEBT SERVICE                                 3.27500         $1,359.18               679.89
SINKING                                       0.24950             S103.59       SINKING                                             0.49900           $207.18                103.59
COUNTY OPERATING                              2.84920         $1,182.99         COUNTY OPERATING                                    5.698"0         $2,365.96             1,182.99
INTERMEDIATE   SCHOOL                         2.37900           $987.76         INTERMEDIATE   SCHOOL                               ".15800         $1,975.52               987.76
CITY                                          5.41500         S2.273.22         CITY                                               10.95000         $4,546.44             2,273.22
ADMINISTRATION   FEE                                             $52.27         ADMINISTRATION   FEE                                                    S104.55              52.27
                     Case 1:19-cv-00018-JTN-ESC ECF No. 1-3 filed 01/10/19 PageID.21 Page 7 of 16




                                                                                    SUMMER    TOTAL                                     25.16040        $10.559.45                5.279.73
SUMMER    TOTAL                                  12.59020             $5.279.73


                                                                                    WINTER TAXES                                                                                       0.00
WINTER TAXES
                                                                                    SCHOOL OPERATING     NON HOMESTEAD                   0.00000                 $0.00                 0.00
set'loOL OPERATING NON HOMESTEAD                  0.00000                  so.oo
                                                                                    SCHOOL DEBT SERVICE                                  3.27500            $1,359.78               679.89
SCHOOL DEBT SERVICE                               1.637SO               $67g.89
                                                                                                                                         0.49900              $207.18               103.59
SINKING                                           0.204950              $103.59     SINKING
                                                                          $15.61    VETERANS                                             0.07520                $31,22               15.51
VETERANS                                          0.03760
                                                  1.271QO               $528.09     COMMUNITY    COLLEGE                                 2.54380            $1,056.19               528.09
COMMUNITY COLLEGE
                                                                          $66.SQ    MUSEUM                                               0.32220              $133.78                60.69
MUSEUM                                            0.16110
CENTRAL DISPATCH                                  0.15000                 $82.28    CENTRAL DISPATCH                                     0.30000              $124.56                62.28
                                                  0.25000               $103.80     SENIOR CITIZENS                                      0.50000              $207.60               103.80
SENIOR CITIZENS
                                                  0.62450               S259.29     COUNTY LIBRARY                                       1.24900              $518.58               259.29
COUNTY LIBRARY
ADMfNISTRA liON FEE                                                       S18.19    ADMINISTRATION   FEE                                                        $36.39                18.19
WINTER TOTAL                                      ",.38210            $1,837.6-4    WINTER TOTAL                                          8.76420           S3.875.28             1,837.64


TOTAL   1FT TAXES                                                     S7,117.37     TOTAL   1FT TAXES                                                   SI4,234.74                7,117.37




61·27·982·010·0027-00
 2011   TAXABLE:                           $23,600.00


                      TAX   ASSESSMENT        WITH      1FT                                               TAX   ASSESSMENT     WITHOUT        1FT                          DIFFERENCE


                                    MONA      SHORES          TAXES      DUE                                                 MONA   SHORES          TAXES      DUE
SUMMER TAXES                                                                        SUMMER TAXES
STATE EDUCATION TAX                               0.00000                  $0.00    STATE EDUCATION TAX                                  0.00000                 so.oo                 0.00
SCHOOL OPERAT NON·HOMESTEAD                       0.00000                  SO.OO    SCHOOL OPERAT NON·HOMESTEAD                          0.00000                 $0,00                 0.00
SCI'iQOL DEBT SERVICE                             1.32500                $31.27     SCHOOL DEBT SERVICE                                  2.65000               $62.54                31.27
SINKING                                           0.25000                  $5.90    SINKING                                              0.50000               $11.80                  5.90
COUNTY OPERATING                                  2.8.04920              $67.24     COUNTY OPERATING                                     5.69840              $134.48                67.24
INTERMEDIATE   SCHOOL                             1.87900                $44.34     INTERMEDIATE  SCHOOL                                 3.75800               $88.69                44.34
CITY                                              4.97S00               S117.41     CITY                                                 9.95000              S234.82               117.41
ADMINISTRATION   FEE                                                       S2.66    ADMINISTRATION      FEE                                                      S5.32                 2.66
SUMMER TOTAL                                     11.27820               $268.83     SUMMER TOTAL                                        22.55640              $537.65               268.83


WINTER TAXES                                                                        WINTER TAXES                                                                                         0.00
SCHOOL OPERATING NON HOMESTEAD                    0.00000                 so.oo     SCHOOL OPERATING NON HOMESTEAD                       0.00000                $0.00                    0.00
SCHOOL DEBT SERVICE                               1.32S00                S31.27     SCHOOL DEBT SERVICE                                  2.65000              $62.54                    31.27
SINKING                                           0.25000                 S5.90     SINKING                                              0.50000              511.80                     5.90
VETERANS                                          0.03760                 $0.89     VETERANS                                             0.07520                S1.77                    0.89
COMMUNITY  COLLEGE                                1.10190                $26.00     COMMUNITY  COLLEGE                                   2.20380              $52.01                    26.00
MUSEUM                                            0.16110                 S3.80     MUSEUM                                               0.32220                S7.80                    3.80
CENTRAL DISPATCH                                  0.15000                 S3.54     CENTRAL. DISPATCH                                    0.30000                $1.08                    3.54
QUAUTY OF LIFE                                    0.15000                 $3.5.04   QUALITY OF LIFE                                      0.30000                S7.08                    3.54
COUNTY LIBRARY                                    0.37450                 $8.84     COUNTY LIBRARY                                       0.74900              $11.68                     8.84
ADMINISTRATION FEE                                                        SO.84     ADMINISTRATION  FEE                                                         $1.68                    0.64
WINTER TOTAL                                      3.55010                $64.62     WINTER TOTAL                                         7.10020             $169.24                    64,62


TOTAL. 1FT TAXES                                                       $353 ..045   TOTAL   1FT TAXES                                                        $706.89                353.45



 2012   TAXABLE:                          $20,800.00


                      TAX   ASSESSMENT       WITH       1FT                                               TAX   ASSESSMENT    WITHOUT        1FT                           DIFFERENCE


                                    MONA      SHORES          TAXES      DUE                                                 MONA   SHORES          TAXES     DUE
SUMMER TAXES                                                                        SUMMER TAXES
STATE EDUCATION TAX                              0.00000                  SO.OO     STATE EDUCATION TAX                                  0.00000                so.oo                 0.00
SCHOOL OPERA T NON-HOMESTEAD                     0.00000                  SO.OO     SCHOOL OPERAT NON-HOMESTEAD                          0.00000                so.OO                 0.00
SCHOOL DEBT SERVICE                               1.32500               $27.56      SCHOOL DEBT SERVICE                                  2.65000               S55.12                21.56
SINKING                                          0.25000                  $5.20     SINKING                                              0.50000               $10 ..040              5.20
COUNTY OPERATING                                 2.s.-920               $59.26      COUNTY OPERATING                                     5.69640             $116.53                 59.26
INTERMEDIATE   SCHOOL                            1.67900                S39.08      INTERMEDIATE  SCHOOL                                 3.15600              $18.11                 39.06
CITY                                             •. 97500              $103.48      CITY                                                 9.95000             $208.96               103 .• 8
ADMINISTRATION   FEE                                                      $2.35     ADMINISTRATION      FEE                                                     $4.69                 2.35
SUMMER TOTAL                                    11.21620               S236.93      SUMMER TOTAL.                                       22.55640             $473.86               236.93

WINTER TAXES                                                                        WINTER TAXES                                                                                      0.00
SCHOOL OPERATING NON HOMESTEAD                   0.00000                 so.OO      SCHOOL OPERATING     NON HOMESTEAD                   0.00000                $0.00                 0.00
SCHOOL DeBT SERVICE                              1.32500                S27.58      SCHOOL DEBT SERVICE                                  2.65000              $55.12                21.56
SINKING                                          0.25000                 SS.20      SINKING                                              0.50000              S10.40                  5.20
VETERANS                                         0.03760                 $0.16      VETERANS                                             0.01520                S1.56                 0.18
COMMUNITY    COLLEGE                             1.10190                $22.92      COMMUNITY    COLLEGE                                 2.20380              $45.8"                22.92
MUSEUM                                           0.16110                 S3.3S      MUSEUM                                               0.32220                $6.70                 3.35
CENTRAL DISPATCH                                 0.15000                 $3.12      CENTRAL DISPATCH                                     0.30000                $8.24                 3.12
QUALITY OF LIFE                                  0.IS000                 $3.12      QUALITY OF LIFE                                      0.30000                $6.24                 3.12
COUNTY LIBRARY                                   0.37450                 S7.79      COUNTY LIBRARY                                       0.74900              S15.58                  7.79
ADMINISTRATION   FEE                                                     SO.7.04    ADMINISTRATION   FEE                                                        S1.48                 0.74
WINTER TOTAL.                                    3.55010                $1.04.58    WINTER TOTAL.                                        7.10020             $149.18                7 •. 58


TOTAL   1FT TAXES                                                      $311.51      TOTAL   1FT TAXES                                                        $623.03               311.51



 2013   TAXABLE:                          $18,700.00


                      TAX   ASSESSMENT       WITH       1FT                                               TAX   ASSESSMENT    WITHOUT        1FT                           DIFFERENCE


                                   MONA      SHORES           TAXES     DUE                                                  MONA   SHORES          TAXES     DUE
SUMMER TAXES                                                                        SUMMER TAXES
STATE EDUCATION TAX                              0.00000                 SO.OO      STATE EDUCATION TAX                               0.00000                   $0.00                 0.00
SCHOOL OPERA T NON·HOMESTEAD                     0.00000                 SO.OO      SCHOOL OPERAT NON·HOMESTEAD                       0.00000                   SO.OO                 0.00
SCHOOL DEBT SERVICE                              1 ..042500             $26.65      SCHOOL. DEBT SERVICE                              2.85000                 $53.30                26.65
SINKING                                          0.25000                 $4.88      SINKING                                           0.50000                   S9.3S                 4.68
COUNTY OPERATING                                 2.84920               $53.28       COUNTY OPERATING                                  5.69840                SI06.58                53.28
INTERMEDIATE   SCHOOL                            1.87900               $35."        INTERMEDIATE   SCHOOL.                            3.75800                 S70.27                35.1"
CITY                                             5.21500               S96.8<4      CITY                                             10.55000                $191.2g                98.&4
ADMINISTRATION   FEE                                                     S2.16      ADMINISTRATION   FEE                                                        $4.31                 2.18
SUMMER TOTAL.                                  11.67820               $220.51       SUMMER TOTAL.                                    23.356.040              $441.13               220.51
                            Case 1:19-cv-00018-JTN-ESC ECF No. 1-3 filed 01/10/19 PageID.22 Page 8 of 16




 WINTER TAXES                                                                       WINTER    TAXES                                                                          0.00
 SCHOOL OPERATING NON HOMESTEAD                    0.00000                $0.00     SCHOOL OPERATING NON HOMESTEAD                 0.00000               $0.00              0.00
 SCHOOL DEBT SERVICE                               1.42500               $26.65     SCHOOL DEBT SERVICE                            2.85000              $53.30             26.65
 SINKING                                           0.25000                $4.68     SINKING                                        0.50000               $9.35              4.68
 VETERANS                                          0.03760                SO.70     VETERANS                                       0.07520               $1.41              0.70
 COMMUNITY COLLEGE                                 1.1019(1              $20.61     COMMUNITY    COLLEGE                           2.20380              $41.21             20.61
 MUSEUM                                            0.16110                53.01     MUSEUM                                         0.32220                $6.03             3.01
 CENTRAL DISPATCH                                  0.1S000                $2.81     CENTRAL DISPATCH                               0.30000               55.61              2.81
 QUALITY OF LIFE                                   0.15000                $2.81     QUALITY OF LIFE                                0.30000               55.61              2.81
 COUNTY LIBRARY                                    0.37450                $7.00     COUNTY LIBRARY                                 0.14900              $1<.01              7.00
 ADMINISTRATION  FEE                                                      $0.68     ADMINISTRATION   FEE                                                 51,37              0.68
 WINTER TOTAL                                      3.65010               $68.94     WINTER TOTAL                                   7.30020             5137.88             68.94


 TOTAL    1FT TAXES                                                     $289.51     TOTAL    1FT TAXES                                                 $579.01            289.51




  2014 TAXABLE:                              $15,200.00

                            TAX ASSESSMENT     WITH 1FT                                                  TAX ASSESSMENT     WITHOUT    1FT                        DIFFERENCE

                                       MONA SHORES             TAXES     DUE                                              MONA SHORES         TAXES     DUE
 SUMMER TAXES                                                                       SUMMER TAXES
 STATE EDUCATION TAX                              0.00000                 $0.00     STATE EDUCATION TAX                            0,00000               $0.00              0.00
 SCHOOL OPERAT NON-HOMESTEAD                      0.00000                 $0.00     SCHOOL OPERA T NON·HOMESTEAD                   0.00000               $0.00              0.00
 SCHOOL DeBT SERVice                              1.4SOOO                $22.04     SCHOOL DEBT SERVICE                           2.90000               $44.08             22.0-4
 SINKING                                          0.25000                 $3.80     SINKING                                       0.50000                $7.60              3.80
 COUNTY OPERATING                                 2.64920                $43.31     COUNTY OPERATING                              5.69840               $86.62             43.31
 INTERMEDIATE   SCHOOL                            2.37900                536.16     INTERMEDIATE   SCHOOL                         -4.75800              $72.32             36.16
 CITY                                             5.27500                580.18     CITY                                         10.55000             5160.36              80.16
 ADMINISTRATION   FEE                                                     $1.85     ADMINISTRATION   FEE                                                $3.71              1.85
 SUMMER TOTAL                                    12.20320              $187.34      SUMMER TOTAL                                 24.40840             5374.69            187.34

 WINTER    TAXES                                                                    WINTER TAXES                                                                            0.00
SCHOOL OPERATING NON HOMESTEAD                    0.00000                 $0.00     SCHOOL OPERATING     NON HOMESTEAD            0.00000                $0.00             0.00
SCHOOL DEBT SERVICE                               1.45000                $22.0-4    SCHOOL DEBT SERVICE                           2.90000               $4-4.08           22.0-4
SINKING                                           0.25000                $3.80      SINKING                                       0.50000                $7.60              3.60
VETERANS                                          0.03760                $0.57      VETERANS                                      0.07520                $1.14              0.57
COMMUNITY    COLLEGE                              1.27190               $19.33      COMMUNITY    COLLEGE                          2.54380              $38.67              19.33
MUSEUM                                            0.16110                 $2.45     MUSEUM                                        0.32220                $4.90              2.-45
CENTRAL DISPATCH                                  0.15000                 $2.28     CENTRAL DISPATCH                              0.30000                $4.56              2.28
QUALITY OF LIFE                                   0.13000                 $1.96     QUALITY OF LIFE                               0.26000                $3.95              1.98
COUNTY LIBRARY                                    0.37-450               $5.69      COUNTY LIBRARY                                0.74900              $11.38               5.69
ADMINISTRATION   FEE                                                     $0.56      ADMINISTRATION   FEE                                                 $1.16              0.58
WINTER TOTAL                                      3.82510               $58.72      WINTER TOTAL                                  7.65020             $117.-45            58.72

 TOTAL    1FT TAXES                                                    $246.07      TOTAL    1FT TAXES                                                $492.13            246.07



 2015 TAXABLE:                               $13,800.00

                            TAX ASSESSMENT     WITH 1FT                                                  TAX ASSESSMENT    WITHOUT    1FT                         DIFFERENCE

                                      MONA SHORES             TAXES     DUE                                               MONA SHORES        TAXES     DUE
SUMMER TAXES                                                                       SUMMER TAxes
STATE EDUCATION TAX                               0.00000                $0.00     STATE EDUCATION TAX                            0.00000               $0.00              0.00
SCHOOL OPERAT NON-HOMESTEAD                       0.00000                $0.00     SCHOOL OPERAT NON-HOMESTEAD                    0.00000               $0.00              0.00
SCHOOL DEBT SERVICE                               1.42500               $19.67     SCHOOL DEBT SERVICE                            2.85000              $39.33             19.67
SINKING                                           0.25000                $3.-45    SINKING                                        0.50000               $6.90              3.45
COUNTY OPERATING                                  2.84920               $39.32     COUNTY OPERATING                               5.698-40             $78.6-4            39.32
INTERMEDIATE   SCHOOL                             2.37900               $32.83     INTERMEDIATE   SCHOOL                          4.75800              $65.66             32.83
CITY                                              5.47500               $75.56     CITY                                          10.95000             $151.11             75.$8
ADMINISTRATION   FEE                                                      $1.71    ADMINISTRATION   FEE                                                  $3.42              1.71
SUMMER TOTAL                                     12.37820              $172.53     SUMMER TOTAL                                 24.75&40              $345.05            172.53

WINTER    TAXES                                                                    WINTER    TAXES                                                                         0.00
SCHOOL OPERATING NON HOMESTEAD                    0.00000                $0.00     SCHOOL OPERATING     NON HOMESTEAD             0.00000               $0.00              0.00
SCHOOL DEBT SERVICE                               1.42500               $19.61     SCHOOL DEBT SERVICE                            2.85000              $39.33             19.07
SINKING                                           0.25000                53.45     SINKING                                        0.50000               $6.90              3.45
VETERANS                                          0.03760                50.52     VETERANS                                       0.07520               51.04              0.52
COMMUNITY    COLLEGE                              1.27190               $17.55     COMMUNITY    COLLEGE                           2.54380              $35.10             17.55
MUSEUM                                           0.16110                 52.22     MUSEUM                                         0.32220               $4.45              2.22
CENTRAL DISPATCH                                 0.15000                 $2.01     CENTRAL DISPATCH                               0.30000               $-4."              2.07
QUALITY OF LIFE                                  0.12000                 $1.66     QUALITY OF LIFE                                0.2-4000              $3.31              1.66
COUNTY LIBRARY                                   0.37450                 $5.17     COUNTY LIBRARY                                 0.7-4900             $10.34              5.17
ADMINISTRATION   FEE                                                     $0.52     ADMINISTRATION   FEE                                                $1.05               0.52
WINTER TOTAL                                     3.79010                $52.83     WINTER    TOTAL                               7.58020             $105.65             52.83

TOTAL    1FT TAXES                                                    $22&.35      TOTAL    1FT TAXES                                                $450.71            225.35



 2016 TAXABLE:                           $12,600.00

                            TAX ASSESSMENT    WITH 1FT                                                   TAX ASSESSMENT    WITHOUT 1FT                            DIFFERENCE

                                      MONA SHORES             TAXES    DUE                                                MONA SHORES        TAXES    DUE
SUMMER TAXES                                                                       SUMMER TAXES
STATE EDUCATION       TAX                        0.00000                 $0.00     STATE EDUCATiON    TAX                        0.00000                $0.00             0.00
SCHOOL OPERAT NON-HOMESTEAD                      0.00000                 SO.OO     SCHOOL OPERAT NON-HOMESTEAD                   0.00000               $0.00              0.00
SCHOOL DEBT SERVlCE                              1.81000               $20.29      SCHOOL DEBT SERVICE                           3.22000              $40.57             20.29
SINKING                                          0.25000                $3.15      SINKING                                       0.50000               $6.30              3.15
COUNTY OPERATING                                 2.8-4920              535.90      COUNTY OPERATING                              5.698-40             $71.80             35.90
INTERMEDIATE  SCHOOL                             2.37900               529.98      INTERMEDIATE   SCHOOL                         4.75800              $59.95             29.98
CITY                                             5.47500               $68.99      CITY                                         10.95000             5137.97             68.99
ADMINISTRA TJON FEE                                                     $1.58      ADMINISTRATION   FEE                                                 $3.17              1.58
SUMMER TOTAL                                    12.56320              $159.66      SUMMER TOTAL                                 25.126-40            $319.76            159.88

WINTER    TAXES                                                                    WINTER    TAXES                                                                        0.00
                         Case 1:19-cv-00018-JTN-ESC ECF No. 1-3 filed 01/10/19 PageID.23 Page 9 of 16




                                                                           $0.00    SCHOOL OPERATING NON HOMESTEAD                      0.00000              $0.00                 0.00
SCHOOL OPERATING NON HOMESTEAD                      0.00000
SCHOOL DEBT SERVICE                                 1.61000               $20.29    SCHOOL DEBT SERVICE                                 3.22000             $40.57                20.29

                                                    0.25000                $3.15    SINKING                                             0.50000              $6.30                 3.15
SINKING
                                                                                    VETERANS                                            0.07520              SO.95                 OA7
VETERANS                                            0.03760                $0.47
                                                                                    COMMUNITY COLLEGE                                   2.54380             $32.05                16.03
COMMUNITY COLLEGE                                   1.27190               $16.0J
                                                                            $2.03   MUSEUM                                              0.32220              $4.06                 2.03
MUSEUM                                              0.16110
CENTRAL DISPATCH                                    0.15000                 $1.89   CENTRAL DISPATCH                                    0.30000              S3.78                 1.89

SENIOR CITIZENS                                     0.25000                 S3.15   SENIOR CITIZENS                                     0.50000              $6.30                 3.15
                                                                                                                                        1.24900             $15.74                 7.87
COUNTY LIBRARY                                      0.62450                 $7.87   COUNTY LIBRARY
                                                                           $0.55    ADMINISTRATION  FEE                                                      $1.10                 0.55
ADMINISTRATION  FEE
WINTER TOTAL                                        4.35510               $55.42    WINTER TOTAL                                        8.71020           5110.85                 55.42

TOTAL    1FT TAXES                                                       $215.30    TOTAL    1FT TAXES                                                    $430.60             215.30


2017    TAXABLE:                              $11,800.00

                         TAX   ASSESSMENT       WITH       1FT                                           TAX   ASSESSMENT    WITHOUT        1FT                      DIFFERENCE


                                       MONA     SHORES           TAXES    DUE                                               MONA   SHORES         TAXES    DUE
SUMMER     TAXES                                                                    SUMMER     TAXES
STATE EDUCATION TAX                                 0.00000                 SO.OO   STATE EDUCATION TAX                                 0.00000              SO.OO                 0.00
SCHOOL OPERA T NON-HOMESTEAD                        0.00000                $0.00    SCHOOL OPERA T NON-HOMESTEAD                        0.00000              $0.00              0.00
SCHOOL DEBT SERVICE                                 1.61000               $19.00    SCHOOL DEBT SERVICE                                 3.22000             $38.00             19.00
SINKING                                             0.24950                $2.94    SINKING                                             0.49900              55.89              2.94
COUNTY OPERATING                                    2.64920               533.62    COUNTY OPERATING                                    5.69840            $67.24              33.62
INTERMEDIATE   SCHOOL                               2.37900               $28.07    INTERMEDIATE   SCHOOL                               4.75800            $56.14              28.07
CITY                                                5.47500               $64.61    CITY                                               10.95000           $129.21              64.61
ADMINISTRATION   FEE                                                       51.48    ADMINISTRATION   FEE                                                     $2.96              1.48
SUMMER TOTAL                                       12.56270              5149.72    SUMMER TOTAL                                       25.12540           $299.44             149.72


WINTER TAXES                                                                        WINTER TAXES                                                                                   0,00
SCHOOL OPERATING NON HOMESTEAD                      0.00000                50.00    SCHOOL OPERATING NON HOMESTEAD                      0.00000             $0.00                  0.00
SCHOOL DEBT SERVICE                                 1.61000               $19.00    SCHOOL DEBT SERVICE                                 3.22000            $38.00                 19.00
SINKING                                             0.24950                S2.94    SINKING                                             0.49900              $5.89                 2.94
VETERANS                                            0.03760                50.44    VETERANS                                            0.07520              $0.89                 0.44
COMMUNITY COLLEGE                                   1.27190               515.01    COMMUNITY    COLLEGE                                2.54380            530.02                 15.01
MUSEUM                                              0.16110                51.90    MUSEUM                                              0.32220             $3.80                  1.90
CENTRAL DISPATCH                                    0.15000                51.77    CENTRAL DISPATCH                                    0.30000              $3.54                 1.77
SENIOR CITIZENS                                     0.25000                 $2.95   SENIOR CITIZENS                                     0.50000              $5.90                 2.95
COUNTY LIBRARY                                      0.62450                $7.37    COUNTY LIBRARY                                      1.24900            $14.74                  7.37
ADMINISTRATION  FEE                                                        SO.51    ADMINISTRATION   FEE                                                    51.03                  0.51
WINTER TOTAL                                        4.35460               551.90    WINTER TOTAL                                        6.70920           $103.80                 51.90


TOTAL    1FT TAXES                                                       $201.62    TOTAL    1FT TAXES                                                    $403.24             201.82


2018    TAXABLE:                              $10,700.00

                         TAX   ASSESSMENT       WITH       1FT                                           TAX   ASSESSMENT    WITHOUT        1FT                      DIFFERENCE


                                       MONA     SHORES           TAXES    DUE                                               MONA   SHORES         TAXES    DUE
SUMMER TAXES                                                                        SUMMER TAXES
STATE EDUCATION TAX                                 0.00000                 $0.00   STATE EDUCATION TAX                                 0.00000             so.oo                  0.00
SCHOOL OPERA T NON·HOMESTEAD                        0.00000                $0.00    SCHOOL OPERA T NON·HOMESTEAD                        0.00000             $0.00                  0.00
SCHOOL DEBT SERVICE                                 1.63750               $17.52    SCHOOL DEBT SERVICE                                 3.27500            535.04                 17.52
SINKING                                             0.24950                $2.67    SINKING                                             0.49900             $5.34               2.67
COUNTY OPERATING                                    2.64920               $30.49    COUNTY OPERATING                                    5.69840            $60.97              30.49
INTERMEDIATE   SCHOOL                               2.37900               $25.46    INTERMEDIATE   SCHOOL                               4.75800            550.91              25.46
CITY                                                5.47500               $58.58    CITY                                               10.95000           5117.17              58.58
ADMINISTRATION   FEE                                                       $1.35    ADMINISTRATION   FEE                                                     52.69              1.35
SUMMER TOTAL                                       12.59020              5138.06    SUMMER TOTAL                                       25.18040           5272.12             136.06


WINTER TAXES                                                                        WINTER TAXES                                                                                0.00
SCHOOL OPERATING      NON HOMESTEAD                0.00000                 SO.OO    SCHOOL OPERATING       NON HOMESTEAD                0.00000              $0.00              0.00
SCHOOL DEBT SERVICE                                1.83750                517.52    SCHOOL DEBT SERVICE                                 3.27500            $35.0'              17.52
SINKING                                            0.24950                 $2.67    SINKING                                             0.49900             $5.34                  2.67
VETERANS                                           0.03760                 SO.40    VETERANS                                            0.07520             $0.80              0.40
COMMUNITY COLLEGE                                  1.27190                $13.61    COMMUNITY COLLEGE                                   2.54380            $27.22             13.61
MUSEUM                                             0.16110                 $1.72    MUSEUM                                              0.32220             $345               1.72
CENTRAL DISPATCH                                   0.15000                 $1.61    CENTRAL DISPATCH                                    0.30000             $3.21              1.61
SENIOR CITIZENS                                    0.25000                 52.88    SENIOR CITIZENS                                     0.50000             $5.35              2.68
COUNTY LIBRARY                                     0.62450                 $6.88    COUNTY LIBRARY                                      1.24900            $13.36              8.68
ADMINISTRATION  FEE                                                        $0.47    ADMINI$TRA TION FEE                                                     $0.94              0.47
WINTER TOTAL                                       4.38210                $47.38    WINTER TOTAL                                        8.76420            $94.71             47.36


TOTAL    1FT TAXES                                                       $183.42    TOTAL    1FT TAXES                                                    $366.84            183.42




61-27-982-010-0194-00
 2011    TAXABLE:                            $38,200.00

                         TAX   ASSESSMENT       WITH    1FT                                              TAX   ASSESSMENT    WITHOUT       1FT                       DIFFERENCE


                                      MONA      SHORES           TAXES    DUE                                               MONA   SHORES         TAXES    DUE
SUMMER TAXES                                                                        SUMMER TAXES
STATE EDUCATION TAX                                0.00000                 so.oo    STATE EDUCATION TAX                                0.00000              50.00                 0.00
SCHOOL OPERAT NON·HOMESTEAD                        0.00000                 SO.Oo    SCHOOL OPERAT NON-HOMESTEAD                        0.00000              $0.00                 0.00
SCHOOL DEBT SERVICE                                1.32500                $50.62    SCHOOL DEBT SERVICE                                2.65000            $101.23             50.62
SINKING                                            0.25000                 59.55    SINKING                                            0.50000             $19.10              9.55
COUNTY OPERATING                                   2.84920               5108.84    COUNTY OPERATING                                   5.69840            $217.88            108.S4
INTERMEDIATE   SCHOOL                              1.87900                $71.78    INTERMEDIATE   SCHOOL                              3.75800            $143.56             71.78
CITY                                               4.97500               $190.05    CITY                                               9.95000            $380.09            190.05
ADMINISTRATION   FEE                                                       $4.31    ADMINISTRATION   FEE                                                    58.62              4.31
SUMMER TOTAL                                      11.27820               $435.14    SUMMER TOTAL                                    22.55640              $870.27            435.14


WINTER TAXES                                                                        WINTER TAXES                                                                                  0.00
SCHOOL OPERATING NON HOMESTEAD                     0.00000                 $0.00    SCHOOL OPERATING NON HOMESTEAD                     0.00000              so.OO                 0.00
SCHOOL OEBT SERVICE                                1.32500                $50.62    SCHOOL DEBr SERVICE                                2.65000            $101.23             50.62
SINKING                                            0.25000                 SQ.55    SINKING                                            0.50000             $19.10              9.55
VETERANS                                           0.03760                 $1.44    VETERANS                                           0.07520              52.87              1.44
                           Case 1:19-cv-00018-JTN-ESC ECF No. 1-3 filed 01/10/19 PageID.24 Page 10 of 16




 COMMUNITY    COLLEGE                                    1.10190              $42.09      COMMUNITY    COLLEGE                                    2.20380              $8'.19                 -42.09
 MUSEUM                                                  0.16110                $8.15     MUSEUM                                                  0.32220              $12.31                   6.15
 CENTRAL DISPATCH                                        0.15000                $5.73     CENTRAL DISPATCH                                        0.30000              $11.'8                   5.13
 QUALITY OF LIFE                                         0.15000                $5.73     QUALITY OF LIFE                                         0.30000              $11.46                  5.73
 COUNTY LIBRARY                                          0.37450              $14.31      COUNTY LIBRARY                                          0.74900              $26.61                 14.31
 ADMINISTRATION   FEE                                                          $1.36      ADMINISTRATION   FEE                                                          $2.71                  1.36
 WINTER TOTAL                                            3.55010             5136.97      WINTER TOTAL                                            7.10020            $273.94                 136.97


 TOTAL     1FT TAXES                                                         $672.11      TOTAL     1FT TAXES                                                    $1,144.21                   572.11



  2012     TAXABLE:                              $32,200.00

                            TAX    ASSESSMENT      WITH      1FT                                                 TAX    ASSESSMENT     WITHOUT        1FT                        DIFFERENCE


                                          MONA      SHORES          TAXES     DUE                                                     MONA    SHORES         TAXES    DUE
 SUMMER TAXES                                                                             SUMMER TAXES
 STATE EDUCATION TAX                                   0.00000                 $0.00      STATE EDUCATION TAX                                     0.00000              $0.00                    0.00
 SCHOOL OPERAT NON-HOMESTEAD                           0.00000                 $0.00      SCHOOL OPERA T NON-HOMESTEAD                            0.00000              $0.00                    0.00
 SCHOOL     DEBT SERVICE                               1.32500                $42.67      SCHOOL OEBT SERVICE                                     2.65000             $85.33                  '2.67
 SINKING                                               0.25000                 $8.05      SINKING                                                 0.50000             $16.10                    8.05
 COUNTY OPERATING                                      2.8-4920              $91.74       COUNTY OPERATING                                        5.69840            $18349                91.74
 INTERMEDIATE   SCHOOL                                 1.87900               $60.50       INTERMEDIATE   SCHOOL                                   3.75600            $121.01               60.50
 CITY                                                  4.97500              $160.20       CITY                                                    9.95000            $320.39              160.20
 ADMINISTRATION   FEE                                                          $3.63      ADMINISTRATION   FEE                                                          $7.26                  3.63
 SUMMER TOTAL                                        11.27820               $366.79       SUMMER TOTAL                                           22.55640            $733.58             366.79


WINTER TAXES                                                                             WINTER TAXES                                                                                          0.00
SCHOOL OPERATING NON HOMESTEAD                        0.00000                  $0.00     SCHOOL OPERATING NON HOMESTEAD                           0.00000              $0.00                   0.00
SCHOOL DEBT SERVICE                                   1.32500                 $42.67     SCHOOL DEBT SERVICE                                      2.65000             $85.33                 42.67
SINKING                                               0.25000                  $8.05     SINKING                                                  0.50000             $16.10                  8.05
VETERANS                                              0.03760                  $1.21     VETERANS                                                 0,07520              $2.42                   1.21
COMMUNITY    COLLEGE                                   1.10190                $35 .• 8   COMMUNITY    COLLEGE                                     2.20360             $70.96                 35.48
MUSEUM                                                0.16110                  $5.19     MUSEUM                                                   0.32220             $10.37                  5.19
CENTRAL DISPATCH                                      0.15000                  $4.83     CENTRAL DISPATCH                                         0.30000              $9.86                  H3
QUALITY OF LIFE                                       0.15000                  $4.63     QUALITY OF LIFE                                          0.30000              $9.66                  4.63
COUNTY LIBRARY                                        0.37450                $12.06      COUNTY LIBRARY                                           0.74900             $24.12              12.06
ADMINISTRATION   FEE                                                           $1.14     ADMINISTRATION   FEE                                                           $2.29              1.14
WINTER TOTAL                                          3.55010               $115.46      WINTER TOTAL                                             7.10020            5230.91             115.46


TOTAL     1FT TAXES                                                         $482.26      TOTAL     1FT TAXES                                                         $964.4i             462.25



  2013 TAXABLE:                                  $28,300.00

                           TAX    ASSESSMENT       WITH      1FT                                                TAX    ASSESSMENT      WITHOUT       1FT                        DIFFERENCE


                                          MONA     SHORES          TAXES     DUE                                                     MONA    SHORES         TAXES     DUE
SUMMER TAXES                                                                             SUMMER TAXES
STATE EOUCATION TAX                                   0.00000                  $0.00     STATE EDUCATION TAX                                     0.00000               $0.00                  0.00
SCHOOL OPERAT NON·HOMESTEAD                           0.00000                 SO.OO      SCHOOL OPERAT NON-HOMESTEAD                             0.00000               SO.OO                  0.00
SCHOOL DEBT SERVICE                                   1.42500                $40.33      SCHOOL oeBT SERVICE                                     2.85000              $80.66                 40.33
SINKING                                               0.25000                 57.06      SINKING                                                 0.50000              $14.15                  7.06
COUNTY OPERATING                                      2.84920                $8M3        COUNTY OPERATING                                        5.69640             $161.26                 60.63
INTERMEDIATE   SCHOOL                                 1.67900                $53.18      INTERMEDIATE   SCHOOL                                   3.75600             $106.35              53.18
CITY                                                  5.27500               $149.26      CITY                                                   10.55000             $298.57             149.26
ADMINISTRATION   FEE                                                           $3.30     ADMINISTRATION   FEE                                                          $6.61               3.30
SUMMER TOTAL                                         11.67820               $333.80      SUMMER TOTAL                                           23.35640             $667.60             333.80


WINTER TAXES                                                                             WINTER TAXES                                                                                         0.00
SCHOOL OPERATING NON HOMESTEAD                        0.00000                 $0.00      SCHOOL OPERATING NON HOMESTEAD                          0.00000               $0.00                  0.00
SCHOOL DEBT SERVICE                                   1.42500                $40.33      SCHOOL DEBT SERVICE                                     2.85000              $80.86                 40.33
SINKING                                               0.25000                 $7.08      SINKING                                                 0.50000              $14.15                  7.06
VETERANS                                              0.03760                 $1.06      VETERANS                                                0.07520               $2.13                  1.06
COMMUNITY  COLLEGE                                    1.10190                $31.18      COMMUNITY  COLLEGE                                      2.20380              $62.37                 31.18
MUSEUM                                                0.16110                 $4.56      MUSEUM                                                  0.32220               59.12                  4.56
CENTRAL DISPATCH                                      0.15000                 $4.25      CENTRAL     DISPATCH                                    0.30000               $8.49                  4.25
QUALITY    OF LIFE                                    0.15000                 $4.25      QUALITY    OF LIFE                                      0.30000               $6.49                  4.25
COUNTY LIBRARY                                        0,37450               510.60       COUNTY LIBRARY                                          0.74900             $21.20               10.60
ADMINISTRATION FEE                                                           $1.03       ADMINISTRATION FEE                                                            $2.07               1.03
WINTER TOTAL                                          3.65010              $104.33       WINTER TOTAL                                            7.30020            $208.66              104.33

TOTAL     1FT TAXES                                                        $438.13       TOTAL     1FT TAXES                                                        $876.26             438.13




 2014    TAXABLE:                               $25,300.00

                           TAX    ASSESSMENT      WITH     1FT                                                  TAX    ASSESSMENT     WITHOUT       1FT                         DIFFERENCE


                                         MONA     SHORES           TAXES    DUE                                                      MONA    SHORES         TAXES DUE
SUMMER TAXES                                                                             SUMMER TAXES
STATE EDUCATION    TAX                               0.00000                 $0.00       STATE EDUCATION TAX                                     0.00000              $0.00                  0.00
SCHOOL OPERAT NON-HOMESTEAD                          0.00000                 $0.00       SCHOOL OPERAT NON-HOMESTEAD                             0.00000              $0.00                  0.00
SCHOOL DEBT SERVICE                                  1.45000                $36.69       SCHOOL DEBT SERVICE                                     2.90000             $73.37              36.69
SINKING                                              0.25000                  $6.33      SINKING                                                 0.50000             $12.65               6.33
COUNTY OPERATING                                     2.84920                $72.06       COUNTY OPERATING                                        5.69840            $144.17              72.08
INTERMEDIATE   SCHOOL                                2.37900                $60.19       INTERMEDIATE   SCHOOL                                 4.75800           $120.38                 60.19
CITY                                                 5.27500               $133.46       CITY                                                 10.55000           $286.92                133.46
ADMINISTRATION   FEE                                                          $3.09      ADMINISTRATION   FEE                                                      $8.17                  3.09
SUMMER     TOTAL                                    12.20320               $311.83       SUMMER     TOTAL                                     24.40640           $823.86                311.83

WINTER TAXES                                                                             WINTER TAXES                                                                                        0.00
SCHOOL OPERATING NON HOMESTEAD                       0.00000                 $0.00       SCHOOL OPERATING NON HOMESTEAD                         0.00000               $0.00                  0.00
SCHOOL DEBT SERVICE                                  1.45000                $36.89       SCHOOL DEBT SERVICE                                    2.90000              $73.37              36.69
SINKING                                              0.25000                 $8.33       SINKING                                                0.50000              $12.65               6.33
VETERANS                                             0.03760                 $0.95       VETERANS                                               0.07520               $1.90                  0.95
COMMUNITY  COLLEGE                                   1.27190                $32.18       COMMUNITY  COLLEGE                                     2.54380              $64.36              32.18
MUSEUM                                               0.16110                 $4.08       MUSEUM                                                 0.32220               58.15               4.08
                            Case 1:19-cv-00018-JTN-ESC ECF No. 1-3 filed 01/10/19 PageID.25 Page 11 of 16




 CENTRAL DISPATCH                                         0.15000               $3.80     CENTRAL DISPATCH                                           0.30000               $7.59                  3.80
 QUALITY OF LIFE                                          0.13000               $3.29     QUALITY OF LIFE                                            0.26000               $B.58                  3.29
 COUNTY LIBRARY                                           0.37450               $9.47     COUNTY LIBRARY                                             0.74900             $18.95                   9.47
 ADMINISTRATION  FEE                                                            $0.91     ADMINISTRATION  FEE                                                              $1.94                  0.97
 WINTER TOTAL                                             3.B2510              $97.74     WINTER TOTAL                                               7.65020            $195.49                  97.74


 TOTAL    1FT TAXES                                                           $409.57     TOTAL    1FT TAXES                                                            $819.14              409.57



 2015    TAXABLE:                                 $22,800.00


                             TAX   ASSESSMENT        WITH      1FT                                                   TAX   ASSESSMENT     WITHOUT        1FT                        DIFFERENCE


                                           MONA       SHORES         TAXES     OUE                                                      MONA   SHORES          TAXES     DUE
 SUMMER TAXES                                                                             SUMMER TAXES
 STATE EDUCATION TAX                                     0.00000                50.00     STATE E~UCATION TAX                                        0,00000              $0.00                   0,00
 SCHOOL OPERAT NON·HOMESTEAD                             0.00000                $0.00     SCHOOL OPERAT NON·HOMESTEAD                                0.00000              $0.00                   0.00
 SCHOOL oeeT SERVICE                                     1.42500               $32.49     SCHOOL DEBT SERVICE                                        2.85000             $64.98                  32.49
 SINKING                                                 0.25000                $5.70     SINKING                                                    0.50000             $11.40                   5.70
 COUNTY OPERATING                                        2.64920               $6'.96     COUNTY    OPERATING                                        5.69640            $129.92                  6'.96
INTERMEDIATE   SCHOOL                                    2.37900               $54.24    INTERMEDIATE   SCHOOL                                       4.75600            $106.48               54.24
CITY                                                     5.·HSOO              $124.83    CITY                                                       10.95000            $249.68              124.83
ADMINISTRATION   FEE                                                             52.82   ADMINISTRA liON FEE                                                               $5.64                2.82
SUMMER TOTAL                                            12.37620              $265.05    SUMMER TOTAL                                              24.75640             $570.09              285.05


WINTER TAXES                                                                             WINTER TAXES                                                                                             0.00
SCHOOL OPERATING NON HOMESTEAD                           0.00000                $0.00    SCHOOL OPERATING     NON HOMESTEAD                         0.00000                $0.00                  0.00
SCHOOL DEBT SERVICE                                      1.42500               $32.49    SCHOOL DEBT SERVICE                                        2.85000              $6 •. 98                32."9
SINKING                                                  0.25000                $5.70    SINKING                                                    0.50000              $11.40                   5.70
VETERANS                                                 0.03760                $0.68    VETERANS                                                   0.07520                $1.71                  O.BS
COMMUNITY COLLEGE                                        1.27190               $29.00    COMMUNITY    COLLEGE                                       2.54380              $58.00                  29.00
MUSEUM                                                   0.16110                $3.67    MUSEUM                                                     0.32220                $7.35                  3.67
CENTRAL DISPATCH                                         0.15000                $3.42    CENTRAL DISPATCH                                           0.30000                $8.84                  3.42
QUALITY OF LIFE                                          0.12000                $2.74    QUALITY OF LIFE                                            0.24000                $5.47                  2.74
COUNTY LIBRARY                                           0.37450                $8.54    COUNTY LIBRARY                                             0.74900              $17.06                   6.54
ADMINISTRATION  FEE                                                             $0.68    ADMINISTRATION   FEE                                                              $1.73                  0.66
WINTER TOTAL                                             3.7M10                $81.28    WINTER TOTAL                                               7.58020             $174.56                  67.26


TOTAL    1FT TAXES                                                           $372.32     TOTAL     1FT TAXES                                                           $744.65               372.32



 2016    TAXABLE:                                 $20,700.00


                             TAX   ASSESSMENT        WITH      1FT                                               TAX       ASSESSMENT    WITHOUT        1FT                         DIFFERENCE


                                           MONA      SHORES          TAXES    DUE                                                       MONA   SHORES          TAXES     DUE
SUMMER TAXES                                                                             SUMMER TAXES
SlATE EDUCATION TAX                                      0.00000                $0.00    STATE EDUCATION TAX                                        0.00000               $0.00                 0.00
SCHOOL OPERA T NON·HOMESTEAD                             0.00000                $0.00    SCHOOL OPERAT NON·HOMESTEAD                                0.00000               SO.OO                 0.00
SCHOOL DEBT SERVICE                                      1.61000              $33.33     SCHOOL DEBT SERVICE                                        3.22000             $68.65                33.33
SINKING                                                  0.25000                $5.16    SINKING                                                    0.50000             $10.35                  5.18
COUNTY OPERATING                                         2.64920              $58.98     COUNTY OPERATING                                           5.69840            $117.96                58.96
INTERMEDIATE   SCHOOL                                    2.37900              $49,25     INTERMEDIATE   SCHOOL                                      4.75800             $96.49                49.25
CITY                                                     5.47500             $113.33     CITY                                                      10.95000            $226.67               113.33
ADMINISTRATION   FEE                                                            $2.60    ADMINISTRATION   FEE                                                             $5.20                 2.60
SUMMER TOTAL                                            12.58320             $262.66     SUMMER TOTAL                                              25.12640            $525.32               262.66


WINTER TAXES                                                                             WINTER TAXES                                                                                           0.00
SCHOOL OPERATING NON HOMESTEAD                           0.00000                SO.OO    SCHOOL OPERATING NON HOMESTEAD                             0.00000              $0.00                 0.00
SCHOOL DEBT SERVICE                                      1.61000              $33.33     SCHOOL DEBT SERVICE                                        3.22000             $68.65                33.33
SINKING                                                  0.25000               $5.16     SINKING                                                    0.50000             $10.35                 5.18
VETERANS                                                 0.03760               $0.18     VETERANS                                                   0.07520              $1.58                 0.78
COMMUNITY COLLEGE                                        1.27190              $26.33     COMMUNITY   COLLEGE                                        2.54380             $52.66                26.33
MUSEUM                                                   0.16110               $3.33     MUSEUM                                                     0.32220              $6.67                 3.33
CENTRAL DISPATCH                                         0.15000               $3.11     CENTRAL DISPATCH                                           0.30000              $6.21                 3.11
SENIOR CITIZENS                                          0.25000               $5.18     SENIOR CITIZENS                                            0.50000             $10.35                 5.18
COUNTY LIBRARY                                           0.62'50              $12.93     COUNTY LIBRARY                                             1.24900             $25.65                12.93
ADMINISTRATION        FEE                                                       $0.90    ADMINISTRATION        FEE                                                        $1.80                  0.90
WINTER    TOTAL                                          4.35510              $91.05     WINTER    TOTAL                                            8.71020            $162.10                91.05


TOTAL    1FT TAXES                                                           $353.71     TOTAL    1FT TAXES                                                            $707••'2             353.71


2017    TAXABLE:                                 $19,100.00


                            TAX    ASSESSMENT       WITH       1FT                                               TAX       ASSESSMENT    WITHOUT       1FT                          DIFFERENCE


                                          MONA      SHORES           TAXES    DUE                                                       MONA   SHORES          TAXES DUE
SUMMER TAXES                                                                             SUMMER TAXES
STATE EDUCATION TAX                                     0.00000                 SO.OO    STATE EDUCATION TAX                                       0.00000                $0.00                0.00
SCHOOL OPERAT NON·HOMESTEAD                             0.00000                 SO.OO    SCHOOL OPERAT NON·HOMESTEAD                               0.00000                $0.00                0.00
SCHOOL DEBT SERVICE                                     1.61000               $30,75     SCHOOL DEBT SERVICE                                       3.22000              $61.50                30.75
SINKING                                                 0.24950                 $4.77    SINKING                                                   0.49900                $9.53                4.77
COUNTY OPERATING                                        2.84920               $54.42     COUNTY OPERATING                                          5.69640             $108.84               54.42
INTERMEDIATE   SCHOOL                                   2.31900               $45.44     INTERMEDIATE   SCHOOL                                     4.75800              $90.66               45.44
CITY                                                    5.47500              $10'.51     CITY                                                   10.95000               $209.15              104.57
ADMINISTRATION   FEE                                                            52.'0    ADMINISTRATION   FEE                                                             $4.80                2.40
SUMMER TOTAL                                           12.56270              $2"'2.35    SUMMER TOTAL                                           25.12540               SA84.69              242.35

WINTER TAXES                                                                             WINTER TAXES                                                                                          0.00
SCHOOL OPERATING NON HOMESTEAD                          0.00000               SO.OO      SCHOOL OPERATING NON HOMESTEAD                            0.00000             $0.00                   0.00
SCHOOL DEBT SERVICE                                     1,61000              $30.75      SCHOOL DEBT SERVICE                                       3.22000           $81.50                  30.75
SINKING                                                 0.24950               $4.77      SINKING                                                   0.49900             $9.53                   4.77
VETERANS                                                0.03760               SO.12      VETERANS                                                  0.07520             $1.44                  0.72
COMMUNITY COLLEGE                                       1.27190              $24.29      COMMUNITY    COLLEGE                                      2.54380           $46.59                  24.29
MUSEUM                                                  0.16110               $3.06      MUSEUM                                                    0.32220             $6.15                  3.08
CENTRAL DISPATCH                                        0.15000               $2.67      CENTRAL DISPATCH                                          0.30000             $5.73                  2.87
SENIOR CITIZENS                                         0.25000               $4.76      SENIOR CITIZENS                                           0.50000             $9.55                  4.78
COUNTY LIBRARY                                          0.62"'50             $11.93      COUNTY LIBRARY                                            1.24QOO           $23.86                  11.93
ADMINISTRATION  FEE                                                           $0.63      ADMINISTRATION   FEE                                                          $1.68                  0.83
WINTER TOTAL                                            4.35460              $84.00      WINTER TOTAL                                              8.10920          $168.D1                  84.00
                     Case 1:19-cv-00018-JTN-ESC ECF No. 1-3 filed 01/10/19 PageID.26 Page 12 of 16




                                                                       $326.35     TOTAL   1FT TAXES                                                       $652.70              326.35
TOTAL    1FT TAXES



2018    TAXABLE:                           $17,800.00


                      TAX   ASSESSMENT       WITH       1FT                                            TAX   ASSESSMENT     WITHOUT       1FT                          DIFFERENCE


                                    MONA      SHORES          TAXES     DUE                                               MONA   SHORES           TAXES     DUE
SUMMER TAXES                                                                       SUMMER TAXES
STATE EDUCATION TAX                              0.00000                 $0.00     STATE EDUCATION TAX                                0.00000                SO.OO                   0.00
SCHOOL OPERAT NON-HOMESTEAD                      0.00000                 $0.00     SCHOOL OPERAT NON·HOMESTEAD                        0.00000                $0.00                   0.00
SCHOOL DEBT SERVICE                              1.63750                $29.15     SCHOOL DEBT SERVICE                                3.27500               $58.30                  29.15
SINKING                                          0.24950                 $4.44     SINKING                                            0.49900                $8.88                   4.44
COUNTY OPERATING                                 2.84920                $50.72     COUNTY OPERATING                                   5.69840              $101.43                  50.72
INTERMEDIATE   SCHOOL                            2.37900                $42.35     INTERMEDIATE   SCHOOL                              ".75800               $84.69                  42.35
CITY                                             5.47500                $97."6     CITY                                              10.95000              $194,91                  97.46
ADMINISTRATION   FEE                                                     S2.24     ADMINISTRATION   FEE                                                      $4.'8                 2.2"
SUMMER TOTAL                                    12.59020               $226.35     SUMMER TOTAL                                      25.18040              $452.69              226.35


WINTER TAXES                                                                       WINTER TAXES                                                                                      0.00
SCHOOL OPERATING NON HOMESTEAD                   0.00000                 SO.OO     SCHOOL OPERATING NON HOMESTEAD                     0.00000                $0.00                   0.00
SCHOOL OEaT SERVICE
SINKING
                                                 1.63750
                                                 0.24950
                                                                        $29.15
                                                                         $4 ..••
                                                                                   SCHOOL aeST SERVICE
                                                                                   SINKING
                                                                                                                                      3.27500
                                                                                                                                      0 .• 9900
                                                                                                                                      0.07520
                                                                                                                                                            S58.30
                                                                                                                                                             $8.88
                                                                                                                                                             $1.34
                                                                                                                                                                                     .....
                                                                                                                                                                                    29.15

                                                                                                                                                                                     0.87
VETERANS                                         0.03780                 $0.67     VETERANS
COMMUNITY    COLLEGE                             1.27190                $22.64     COMMUNITY    COLLEGE                               2.54380               $45.28                  22.64
MUSEUM                                           0.16110                 $2.87     MUSEUM                                             0.32220                $5.7"                   2.87
CENTRAL DISPATCH                                 0.15000                 $2.B7     CENTRAL DISPATCH                                   0.30000                $5.3"                   2.67
SENIOR CITIZENS                                  0.25000                 $4."5     SENIOR CITIZENS                                    0.50000                $8.90                   4.45
COUNTY LIBRARY                                   0.62"50                $11.12     COUNTY LIBRARY                                     1.24000              $22.23                   11.12
ADMINISTRATION   FEE                                                     $0.78     ADMINISTRATION   FEE                                                     $1.56                    0.78
WINTER TOTAL                                     ".38210                $78.78     WINTER TOTAL                                       8.76420             $157.56                   78.76


TOTAL    1FT TAXES                                                    $305.13      TOTAL   1FT TAXES                                                      $610,26               305.13


61-27-982-011-0039-00
 2012    TAXABLE:                         $28,800.00


                      TAX   ASSESSMENT       WITH       1FT                                            TAX   ASSESSMENT    WITHOUT        1FT                          DIFFERENCE


                                    MONA     SHORES           TAXES     DUE                                               MONA   SHORES           TAXES     DUE
SUMMER TAXES                                                                       SUMMER TAXES
STATE EDUCATION TAX                              0.00000                $0.00      STATE EDUCATION TAX                                0.00000               $0.00                 0.00
SCHOOL OPERAT NON·HOMESTEAD                      0.00000                $0.00      SCHOOL OPERAT NON· HOMESTEAD                       0.00000               $0.00                 0.00
SCHOOL DEBT SERVICE                              1,32500               $36.16      SCHOOL DEBT SERVICE                                2.65000              $78.32                38.16
SINKING                                          0.25000                 $7.20     SINKING                                            0.50000              $1 .•.• 0              7.20
COUNTY OPERATING                                 2.84920               $82.08      COUNTY OPERATING                                   5.69840             $164.11                82,06
INTERMEDIATE   SCHOOL                            1.87900               $54.12      INTERMEDIATE   SCHOOL                              3,75800             $108.23               5".12
CITY                                             4.97500              $143.28      CITY                                               9.95000             $288.56              143.28
ADMINISTRATION   FEE                                                    $3.25      ADMINISTRATION   FEE                                                     $8.50                3.25
SUMMER TOTAL                                    11.27820              $328.06      SUMMER TOTAL                                      22.55640             $656.12              328.06


WINTER TAXES                                                                       WINTER TAXES                                                                                   0.00
SCHOOL OPERATING NON HOMESTEAD                   0.00000                 $0.00     SCHOOL OPERATING NON HOMESTEAD                     0.00000                $0.00                0.00
SCHOOL DEBT SERVICE                              1.32500               $38.16      SCHOOL DEBT SERVICE                                2.65000              $76.32                38.16
SINKING                                          0.25000                 $7.20     SINKING                                            0.50000              $14.40                 7.20
VETERANS                                         0.03760                 $1.08     VETERANS                                           0.07520                $2,17                1.08
COMMUNITY    COllEGE                             1.10190               $31.73      COMMUNITY    COLLEGE                               2.20380              $83.47                31.73
MUSEUM                                           0.16110                 $4,64     MUSEUM                                             0.32220                S9.28                4.64
CENTRAL DISPATCH                                 0.15000                 $4.32     CENTRAL DISPATCH                                   0.30000                S8.~                ".32
QUALITY OF LIFE                                  0.15000                 $.(.32    QUALITY OF LIFE                                    0.30000               88.64                •. 32
COUNTY LIBRARY                                   0.37"50               $10.79      COUNTY liBRARY                                     0.74900              $21.57               10.79
ADMINISTRATION    FEE                                                    $1.02     ADMINISTRATION   FEE                                                     $2.04                1.02
WINTER TOTAL                                     3.55010              $103.27      WINTER TOTAL                                       7.10020             $206.53              103.27


TOTAL   1FT TAxes                                                     $431.33      TOTAL   1FT TAxes                                                      $1162.65             431.33



 2013   TAXABLE:                          $32,100.00


                      TAX   ASSESSMENT       WITH       1FT                                            TAX   ASSESSMENT    WITHOUT       1FT                           DIFFERENCE


                                   MONA      SHORES           TAXES    DUE                                                MONA   SHORES           TAXES    DUE
SUMMER TAXES                                                                       SUMMER TAXES
STATE EDUCATION TAX                             0,00000                  $0.00     STATE EDUCATION TAX                             0.00000                   $0.00                0.00
SCHOOL OPERAT NON·HOMESTEAD                     0.00000                  $0.00     SCHOOL OPERAT NON·HOMESTEAD                     0.00000                   $0.00                0.00
SCHOOL DEBT SERVICE                             1..2500                $45.74      SCHOOL DEBT SERVICE                             2.85000                 S91 .• 9             45.74
SINKING                                         0.25000                  $8.03     SINKING                                         0.50000                 $16.05                 8.03
COUNTY OPERATING                                2.8.920                $91.46      COUNTY OPERATING                                5.69840                $182.92               91.46
INTERMEDIATE   SCHOOL                           1.87900                $80.32      INTERMEDIATE   SCHOOL                           3.75800                $120.63               60.32
CITY                                            5.27500               $169.33      CITY                                           10.55000                $338.66              169.33
ADMINISTRATION   FEE                                                     $3.75     ADMINISTRATION   FEE                                                     $7.50                 3.75
SUMMER TOTAL                                   11.67820               $378.62      SUMMER TOTAL                                   23.35640                $757.24              376.62


WINTER TAXES                                                                       WINTER TAXES                                                                                  0.00
SCHOOL OPERATING NON HOMESTEAD                  0.00000                 $0.00      SCHOOL OPERATING NON HOMESTEAO                    0.00000                $0.00                0.00
SCHOOL oeBT SERVICE                             1.42500                $45.74      SCHOOL DEBT SERVICE                               2.85000               $91.49               45.74
SINKING                                         0.25000                 $8.03      SINKING                                           0.50000               $16.05                8.03
VETERANS                                        0.03760                  $1.21     VETERANS                                          0.07520                $2.'1                1.21
COMMUNITY    COllEGE                            1.10190                $35.37      COMMUNITY    COLLEGE                              2.20380               $70.74               35.37
MUSEUM                                          0.16110                 $5.17      MUSEUM                                            0.32220               $10.3'                5.17
CENTRAL DISPATCH                                0.15000                 $4.82      CENTRAL DISPATCH                                  0.30000                $9.63                •. 82
QUALITY OF LIFE                                 0.15000                 $4.82      aUALITY OF LIFE                                   0.30000                S9.63                ".82
COUNTY LIBRARY                                  0.37450                $12.02      COUNTY LIBRARY                                    0.74900               S24.04               12.02
ADMINISTRATION    FEE                                                   $1.17      ADMINISTRATION   FEE                                                     $2.34                1.17
WINTER TOTAL                                    3.65010               S118.34      WINTER TOTAL                                      7.30020              $236.68              118.34


TOTAL   1FT TAXES                                                     $496,96      TOTAL   1FT TAXES                                                      $993.92              496.96
                      Case 1:19-cv-00018-JTN-ESC ECF No. 1-3 filed 01/10/19 PageID.27 Page 13 of 16




  2014    TAXABLE:                          $29,400.00

                       TAX   ASSESSMENT       WITH       1FT                                           TAX   ASSESSMENT     WITHOUT        1FT                       DIFFERENCE


                                     MONA      SHORES          TAXES     DUE                                              MONA   SHORES          TAXES     DUE
SUMMER TAXES                                                                       SUMMER TAXES
STATE EDUCATION TAX                               0.00000                 $0.00    STATE EDUCATION TAX                                 0.00000               SO.OO                 0.00
SCHOOL OPERAT NON·HOMESTEAD                       0.00000                 $0.00    SCHOOL OPERAT NON-HOMESTEAD                         0.00000              $0.00                  0.00
SCHOOL DEBT SERVICE                               1.45000                $42.63    SCHOOL DEBT SERVICE                                 2.90000             $85.26                 42.63
SINKING                                           0.25000                 S7.35    SINKING                                            0.50000              $14.70                  7.35
COUNTY OPERA liNG                                 2.84920                $83.77    COUNTY OPERATING                                   5.69640             $167.53                 63.77
INTERMEDIATE   SCHOOL                             2.37900                $69.9'    INTERMEDIATE   SCHOOL                              '.75600             $139.69                 69.94
CITY                                              5.27500               $155,09    CITY                                              10.55000             $310.17             155.09
ADMINISTRATION   FEE                                                       $3,59   ADMINISTRATION   FEE                                                     $7.16               3.59
SUMMER TOTAL                                     12.20320               S362.36    SUMMER TOTAL                                      24.40640             572'.72             362.36

WINTER TAXES                                                                       WINTER TAXES                                                                                    0.00
SCHOOL OPERATING NON HOMESTEAD                    0.00000                 SO.OO    SCHOOL OPERATING   NON HOMESTEAD                   0.00000               SO.OO                  0.00
SCHOOL DEBT SERVICE                               1.45000                $42.63    SCHOOL DEBT SERVICE                                2.90000              $85.26                 042.63
SINKING                                           0.25000                 $7.35    SINKING                                            0.50000              $14.70                  7.35
VETERANS                                          0.03760                 $1.11    VETERANS                                           0.07520               $2.21                   1.11
COMMUNITY    COLLEGE                              1.27190                $37.39    COMMUNITY  COLLEGE                                 2.54380              SJ.C.79                37.39
MUSEUM                                            0.16110                 $4.74    MUSEUM                                             0.32220               $9.47                  4.74
CENTRAL DISPATCH                                  0.15000                 $4.41    CENTRAL DISPATCH                                   0.30000               $6.82                  4.41
QUALITY OF LIFE                                   0.13000                 S3.62    QUALITY OF LIFE                                    0.26000               $7.64                  3.82
COUNTY LIBRARY                                    0.37450               $11.01     COUNTY LIBRARY                                     0.74900              $22.02              11.01
ADMINISTRATION   FEE                                                      S1.12    ADMINISTRATION  FEE                                                      $2.25                1.12
WINTER TOTAL                                      3.82510              $113.58     WINTER TOTAL                                       7.65020             $227.17             113.58


TOTAL     1FT TAXES                                                    $475.94     TOTAL   1FT TAXES                                                      $951.89             475.94



 2015    TAXABLE:                           $27,100.00

                       TAX   ASSESSMENT       WITH      1FT                                            TAX   ASSESSMENT    WITHOUT        1FT                        DIFFERENCE


                                     MONA     SHORES           TAXES    DUE                                               MONA   SHORES          TAXES     DUE
SUMMER TAXES                                                                       SUMMER TAXES
STATE EDUCATION TAX                              0.00000                  $0.00    STATE EDUCATION TAX                                0.00000               50.00                  0.00
SCHOOL OPERAT NON-HOMESTEAD                      0.00000                  $0.00    SCHOOL OPERAT NON-HOMESTEAD                        0.00000               SO.oo                  0.00
SCHOOL DEBT SERVICE                              1.42500                 $38.82    SCHOOL DEBT SERVICE                                2.85000              577.24                 3B.62
SINKING                                          0.25000                  $6.78    SINKING                                            0.50000              $13.55                  B.78
COUNTY OPERATING                                 2.s.tQ20               $77.21     COUNTY OPERATING                                   5.eQs.tO           $154.43               77.21
INTERMEDIATE   SCHOOL                            2.37900                $64.47     INTERMEDIATE   SCHOOL                              4.75800            $128.94               64.47
CITY                                             5.47500               $148.37     CITY                                              10.95000            $296.75              148.37
ADMINISTRATION   FEE                                                     $3.35     ADMINISTRATION   FEE                                                    $6.71                   3.35
SUMMER TOTAL                                    12.37820               S336.80     SUMMER TOTAL                                   24.75640               $677.61             338.80


WINTER TAXES                                                                       WINTER TAXES                                                                                    0.00
SCHOOL OPERATING NON HOMESTEAD                   0.00000                  SO.OO    SCHOOL OPERATING   NON HOMESTEAD                   0.00000               $0,00                  0.00
SCHOOL DEBT SERVICE                              1.42500                 $38.62    SCHOOL DEBT SERVICE                                2.85000              $77,24              38.62
SINKING                                          0.25000                  $6.76    SINKING                                            0.50000              $13.55                 6.78
VETERANS                                         0,03760                  $1.02    VETERANS                                           0.07520               $2.04               1.02
COMMUNITY    COLLEGE                             1.27100                $34.47     COMMUNITY  COLLEGE                                 2.54380              $66.94             34.47
MUSEUM                                           0.16110                  $4.37    MUSEUM                                             0,32220               $6.73              4,37
CENTRAL DISPATCH                                 0.15000                 $4.07     CENTRAL DISPATCH                                   0.30000               $8.13              4.07
QUALITY OF LIFE                                  0.12000                 $3.25     QUALITY OF LIFE                                    0.24000               $6.50              3.25
COUNTY liBRARY                                   0.37450                $10.15     COUNTY LIBRARY                                     0.74900             $20.30              10.15
ADMINISTRATION   FEE                                                      $1.03    ADMINISTRATION  FEE                                                      $2.05              1.03
WINTER TOTAL                                     3.79010               $103,74     WINTER TOTAL                                       7.56020            $207.48             103.74


TOTAL    1FT TAXES                                                     $442.54     TOTAL   1FT TAXES                                                     $685.09             442.54



 2016    TAXABLE:                          $18,300.00

                       TAX   ASSESSMENT       WITH     1FT                                             TAX   ASSESSMENT    WITHOUT        1FT                        DIFFERENCE


                                    MONA      SHORES           TAXES    DUE                                               MONA   SHORES          TAXES    DUE
SUMMER TAXES                                                                       SUMMER TAXES
STATE EDUCATION TAX                              0.00000                  $0.00    STATE EDUCATION TAX                                0.00000               $0.00                 0.00
SCHOOL OPERAT NON-HOMESTEAD                      0.00000                  $0.00    SCHOOL OPERA T NON-HOMESTEAD                       0.00000               $0.00                 0.00
SCHOOL DEBT SERVICE                              1.61000                $29 .• 6   SCHOOL DEBT SERVICE                             3.22000                $58.93              29.46
SINKING                                          0.25000                  $4.58    SINKING                                         0.50000                 $9.15                4.58
COUNTY OPERATING                                 2.64920                $52.14     COUNTY OPERATING                                5.69840               $10'.26              52.1"
INTERMEDIATE   SCHOOL                            2.31900                $43.54     INTERMEDIATE   SCHOOL                           4.75800                $67.07              43.54
CITY                                             5.47500               $100.19     CITY                                           10.95000               $200.39             100.19
ADMINISTRATION   FEE                                                      $2.30    ADMINISTRATION   FEE                                                     $4.60               2.30
SUMMER TOTAL                                    12.56320               $232.21     SUMMER TOTAL                                   25.12640               $464.41             232.21


WINTER TAXES                                                                       WINTER TAXES                                                                                   0.00
SCHOOL OPERATING NON HOMESTEAD                   0.00000                 $0.00     SCHOOL OPERATING     NON HOMESTEAD                0.00000               SO.OO               0.00
SCHOOL DEBT SERVICE                              1.61000                $29.46     SCHOOL OEBT SERVICE                               3.22000              $58.93              29.46
SINKING                                          0.25000                 $4.58     SINKING                                           0.50000               $9.15               4.58
VETERANS                                         0.03760                 $0.69     VETERANS                                          0.07520               $1.36               0.69
COMMUNITY    COLLEGE                             1.27190                S23.26     COMMUNITY    COLLEGE                              2.54380              $46.55              23.28
MUSEUM                                           0.16110                 $2.95     MUSEUM                                            0,32220               $5.90               2.95
CENTRAL DISPATCH                                 0.15000                 $2.75     CENTRAL DISPATCH                                  0.30000               S5.49                  2.75
SENIOR CITIZENS                                  0.25000                 $4.58     SENIOR CITIZENS                                   0.50000               $9.15               4.58
COUNTY LIBRARY                                   0.62450                $11.43     COUNTY LIBRARY                                     1.24900             $22.86              11.43
ADMINISTRATION   FEE                                                     SO.80     ADMINISTRATION   FEE                                                    $1.59                  0.80
WINTER TOTAL                                     4.35510                $80.50     WINTER TOTAL                                      8.71020             $160.99              80.50

TOTAL    1FT TAXES                                                     $312,70     TOTAL   1FT TAXES                                                     $625.40             312.70

2017    TAXABLE:                          $16.500.00
                        Case 1:19-cv-00018-JTN-ESC ECF No. 1-3 filed 01/10/19 PageID.28 Page 14 of 16




                                                                                                        TAX   ASSESSMENT    WITHOUT        1FT                       DIFFERENCE
                         TAX   ASSESSMENT       WITH      1FT


                                      MONA      SHORES          TAXES    DUE                                               MONA   SHORES          TAXES    DUE

SUMMER TAXES                                                                        SUMMER TAXES
                                                                                    STATE EDUCATION TAX                                0.00000               $0.00              0.00
STATE EDUCATION TAX                                 0.00000                $0.00
                                                                           SO,OO    SCHOOL OPERA T NON·HOMESTEAD                       0.00000               $0.00              0.00
SCHOOL OPERAT NON-HOMESTEAD                         0.00000
                                                                                    SCHOOL DEBT SERVICE                                3.22000             $53.13              26.57
SCHOOL DEBT SERVICE                                 1.61000              $26.57
                                                                                    SINKING                                            O.49QOO               $8.23              4.12
SINKING                                             0.2<4950               $4.12
                                                                                    COUN1Y OPERATING                                   5.698-40            S94.02              47.01
COUN1Y OPERATING                                    2.8-4920             $47.01
                                                                                    INTERMEDIATE   SCHOOL                              4.75600             $76.51              39.25
INTERMEDIATE   SCHOOL                               2.37900              $39.25
                                                                         $90.34     CI1Y                                              10.95000            $180.68              90.34
CI1Y                                                5.47500
                                                                           $2.07    ADMINISTRATION   FEE                                                     $4.15              2.07
ADMINISTRATION   FEE
                                                                        $209.36     SUMMER TOTAL                                   25.12540               $418.71            209.36
SUMMER TOTAL                                       12.56270


                                                                                    WINTER TAXES                                                                                  0.00
WINTER TAXES
                                                                                    SCHOOL OPERATING  NON HOMESTEAD                    0.00000              $0.00                 0,00
SCHOOL OPERATING NON HOMESTEAD                      0.00000               $0.00
                                                                         $28.57     SCHOOL DEBT SERVICE                                3.22000             $53.13              26.57
SCHOOL DEBT SERVICE                                 1.61000
                                                                          $4.12     SINKING                                            0.49900              $8.23               4.12
SINKING                                             0.24950
                                                                          $0.62     VETERANS                                           0.07520              $1.24               0.62
VETERANS                                            0.03760
COMMUNITY     COLLEGE                               1.27190              $20.99     COMMUNI1Y    COLLEGE                               2.54380             $41.97              20.99
                                                                          $2.66     MUSEUM                                             0.32220               $5.32              2.86
MUSEUM                                              0.16110
                                                                          $2.46     CENTRAL DISPATCH                                   0.30000               $4.95              2.48
CENTRAL DISPATCH                                    0.15000
                                                                          $4.13     SENIOR CITIZENS                                    0.50000               $8.25              4.13
SENIOR CITIZENS                                     0.25000
                                                    0.62450              $10.30     COUNTY LIBRARY                                     1.24900             $20.81              10.30
COUNTY UBRARY
                                                                          $0.72     ADMINISTRATION   FEE                                                     51.44              0.72
ADMINISTRATION  FEE
                                                    4.35460              $72.57     WINTER TOTAL                                       8.70920            $145.14              72.57
WINTER TOTAL


                                                                        $281.93     TOTAL   1FT TAXES                                                     $563.8'            281.93
TOTAL    1FT TAXES


2018    TAXABLE:                             $15,400.00

                                                                                                        TAX   ASSESSMENT    WITHOUT        1FT                       DIFFERENCE
                         TAX   ASSESSMENT       WITH      1FT


                                      MONA      SHORES          TAXES    DUE                                               MONA   SHORES          TAXES    DUE
SUMMER TAxes                                                                        SUMMER TAXES
                                                    0.00000                $0.00    STATE EDUCATION TAX                                0.00000               $0.00              0.00
STATE EDUCATION TAX
                                                                           $0.00    SCHOOL OPERAT NON·HOMESTEAD                        0.00000               $0.00              0.00
SCHOOL OPERAT NON·HOMESTEAD                         0.00000
                                                    1.63750              $25.22     SCHOOL DEBT SERVICE                                3.27500             $50.44              25.22
SCHOOL DEBT SERVice
                                                                           $3.8-4   SINKING                                            0.49900               $7.68              3.84
SINKING                                             0.24950
                                                                                    COUNTY OPERATING                                   5.69840             $87.76              43.88
COUNTY OPERATING                                    2.84~20              $43.88
                                                                         $38.84     INTERMEDIATE   SCHOOL                              4.75800             $73.27              36.64
INTERMEDIATE   SCHOOL                               2.37900
                                                    5."7500              $8".32     CITY                                              10.95000            $1e8.63              84.32
CITY
                                                                           $1.94    ADMINISTRATION   FEE                                                     $3.86               1.94
ADMINISTRATION   FEE
                                                   12.59020             $195.83     SUMMER TOTAL                                   25.18().40             $391.86             195.83
SUMMER TOTAL

                                                                                    WINTER TAXES                                                                                0.00
WINTER TAXES
                                                    0.00000               $0.00     SCHOOL OPERATING   NON HOMESTEAD                   0.00000               $0.00              0.00
SCHOOL OPERATING NON HOMESTEAD
                                                                         $25.22     SCHOOL DEBT SERVICE                                3.27500             $50.44              25.22
SCHOOL DEBT SERVICE                                 1.63750
                                                    0.24950               $3.64     SINKING                                            0.49900               $7.68              3.84
SINKING
                                                    0.03760               $0.58     VETERANS                                           0.07520               $1.16              0.58
VETERANS
                                                    1.27190              $19.59     COMMUNITY  COLLEGE                                 2.54380             $39.17              19.59
COMMUNITY     COLLEGE
                                                                          $2.48     MUSEUM                                             0.32220               $4.96              2.48
MUSEUM                                              0.16110
                                                                          $2.31     CENTRAL DISPATCH                                   0.30000               $4.62              2.31
CENTRAL DISPATCH                                    0.15000
                                                    0.25000               $3.85     SENIOR CITIZENS                                    0.50000               $7.70              3.85
SENIOR CITIZENS
COUNTY LIBRARY                                      0.82"50               $9.82     COUNTY LIBRARY                                     1.2"900             $19.23               9.62
                                                                          $0.67     ADMINISTRATION  FEE                                                      $1.35              0.67
ADMINISTRATION  FEE
                                                    4.38210              $68.16     WINTER TOTAL                                       8.76420            $136.32              68.16
WINTER TOTAL


TOTAL    1FT TAXES                                                      $263.99     TOTAL   1FT TAXES                                                     $527.97            263.99




61·27·982·012·0052·00
 2013    TAXABLE:                             $7,600.00

                         TAX ASSESSMENT         WITH      1FT                                           TAX   ASSESSMENT    WITHOUT        1FT                       DIFFERENCE


                                      MONA      SHORES          TAXES    DUE                                               MONA   SHORES          TAXES    DUE
SUMMER TAXES                                                                        SUMMER TAXES
STATE EDUCATION TAX                                 0.00000               $0.00     STATE EDUCATION TAX                             0.00000                 $0.00              0.00
SCHOOL OPERA T NON·HOMESTEAD                        0.00000               $0.00     SCHOOL OPERAT NON·HOMESTEAD                     0.00000                 $0.00              0.00
SCHOOL DEBr SERVICE                                 1.42500              $10.83     SCHOOL DEBT SERVICE                             2.85000                $21.66             10.83
SINKING                                             0.25000               $1.90     SINKING                                         0.50000                 $3.80              1.90
COUNTY OPERATING                                    2.84920              $21.65     COUNTY OPERATING                                5.69640                $43.31             21.85
INTERMEDIATE   SCHOOL                               1.87900              $14.28     INTERMEDIATE   SCHOOL                           3.75800                $28.56             14.28
CI1Y                                                5.27500              $40.09     CI1Y                                           10.55000                $80.18             40.09
ADMINISTRATION   FEE                                                      $0.69     ADMINISTRATION   FEE                                                     $1.78             0.89
SUMMER TOTAL                                       11.67820              $89.64     SUMMER TOTAL                                   23.35840               $179.28             89.8-4


WINTER TAXES                                                                        WINTER TAXES                                                                               0.00
SCHOOL OPERATING NON HOMESTEAD                      0.00000               $0.00     SCHOOL OPERATING     NON HOMESTEAD                0.00000               $0.00              0.00
SCHOOL OEBT SERVICE                                 1.42500              $10.83     SCHOOL DEBT SERVICE                               2.65000              $21.86             10.83
SINKING                                             0.25000               $1.90     SINKING                                           0.50000               $3.80               1.90
VETERANS                                            0.03760               $0.29     VETERANS                                          0.07520               $0.57              0.29
COMMUNITY    COllEGE                                1.10190               $8.37     COMMUNITY    COLLEGE                              2.20380              $16.75              8.37
MUSEUM                                              0.16110               $1.22     MUSEUM                                            0.32220               $2.45               1.22
CENTRAL DISPATCH                                    0.15000               $1.1.     CENTRAL DISPATCH                                  0.30000               $2.28               1.14
QUALITY OF LIFE                                     0.15000               $1.14     aUAU1Y   OF UFE                                   0.30000               $2.26              1.14
COUNTY LIBRARY                                      0.37450               $2.85     COUNTY LIBRARY                                    0.74900               $5.69              2.85
ADMINISTRATION    FEE                                                     $0.28     ADMINISTRATION   FEE                                                    $0.55              0.28
WINTER TOTAL                                        3.65010              $28.02     WINTER TOTAL                                      7.30020              $56.04             28.02


TOTAL   1FT TAXES                                                       $117.66     TOTAL   1FT TAXES                                                     $235.32            117.66




 2014   TAXABLE:                            591,300.00
                        Case 1:19-cv-00018-JTN-ESC ECF No. 1-3 filed 01/10/19 PageID.29 Page 15 of 16




                                                                                                         TAX   ASSESSMENT    WITHOUT        1FT                       DIFFERENCE
                         TAX   ASSESSMENT      WITH       1FT


                                                                TAXES    DUE                                                MONA   SHORES          TAXES    DUE
                                      MONA      SHORES
SUMMER TAXES                                                                        SUMMER TAXES
                                                                                    STATE EDUCATION TAX                                 0.00000              SO.OO                0.00
STATE EDUCATION TAX                                0.00000                 SO.OO
                                                                                    SCHOOL OPERAT NON-HOMESTEAD                         0.00000              $0.00               0.00
SCHOOL OPERAT NON·HOMESTEAD                        0.00000                 SO.OO
                                                                                    SCHOOL DEBT SERViCE                                 2.90000          $26<.77               132.39
SCHOOL DEBT SERVICE                                1.45000              $132.39
                                                   0.25000               $22.83     SINKING                                             0.50000            $45.65               22.83
SINKING
                                                   2.84920              $260.13     COUNTY OPERATING                                    5.69840          $520.26               260.13
COUNTY OPERATING
                                                                        $217.20     INTERMEDIATE   SCHOOL                               4.75800          $434.41               217.20
INTERMEDIATE   SCHOOL                              2.37900
CITY                                               5.27500              $481.61     CITY                                               10.55000          $963.22               481.81
                                                                                    ADMINISTRATION   FEE                                                   $22.26                11.14
ADMINISTRATION   FEE                                                     $11.1.
                                                                    $1,125.29       SUMMER TOTAL                                       24.40640        $2,250.59             1,125,29
SUMMER TOTAL                                      12.20320


                                                                                    WINTER TAXES                                                                                 0.00
WINTER TAXES
                                                                          $0.00     SCHOOL OPERATING  NON HOMESTEAD                     0.00000               $0.00              0.00
SCHOOL OPERATING NON HOMESTEAD                     0.00000
                                                                                    SCHOOL DEBT SERVICE                                 2.90000            $264.77             132.39
SCHOOL DEBT SERVICE                                1.45000              $132.39
                                                                         $22.83     SINKING                                             0.50000             $45.65              22.83
SINKING                                            0.25000
                                                                           $3.43    VETERANS                                            0.07520              $6.87                 3.43
VETERANS                                           0.03760
                                                                        $\\6.12     COMMUNITY    COLLEGE                                2.54380            $232.25             116.12
COMMUNITY    COLLEGE                               1.27190
                                                   0.16110               $, •. 71   MUSEUM                                              0.32220             $29.42               14.71
MUSEUM
                                                                         S13.70     CENTRAL DISPATCH                                    0.30000             $27.39               13.70
CENTRAL DISPATCH                                   0.15000
                                                                         $1\.87     QUALITY OF LIFE                                     0.26000             S23.74               11.87
QUALITY OF LIFE                                    0.13000
                                                                         S34.1'il   COUNTY LIBRARY                                      0.7.4900            $88.38              3-4.19
COUNTY LIBRARY                                     0.37450
                                                                           $3.49    ADMINISTRATION   FEE                                                      $6.96               3.<49
ADMINISTRATION   FEE
                                                                        $352.72     WINTER TOTAL                                        7.65020            $705.45             352.72
WINTER TOTAL                                       3.82510


                                                                                    TOTAL   1FT TAXES                                                  $2,956.04             1,478.02
TOTAL    1FT TAXES                                                  51,478.02



2015    TAXABLE:                             $79,900.00


                         TAX   ASSESSMENT       WITH      1FT                                            TAX   ASSESSMENT    WITHOUT        1FT                       DIFFERENCE


                                       MONA     SHORES          TAXES    DUE                                                MONA   SHORES          TAXES    DUE

SUMMER TAXES                                                                        SUMMER TAXES
                                                   0.00000                 $0.00    STATE EDUCATION TAX                                 0.00000              $0.00                0.00
STATE EDUCATION TAX
                                                                           $0.00    SCHOOL OPERAT NON·HOMESTEAD                         0.00000              $0.00                0.00
SCHOOL OPERAT NON·HOMESTEAD                        0.00000
                                                                        $\\3.86     SCHOOL DEBT SERVICE                                 2.85000            $227.72             113.86
SCHOOL DEBT SERVICE                                1.42500
                                                                         $19.98     SINKING                                             0.50000             $39.95              19.98
SINKING                                            0.25000
                                                                        $227.65     COUNTY OPERATING                                    5.69640            $455.30             227.65
COUNTY OPERATING                                   2.84920
                                                   2.37900              5190.08     INTERMEDIATE   SCHOOL                               .4.7S800         S3eO.1S               190.08
INTERMEDIATE   SCHOOL
                                                                                    CITY                                               10.95000          $87<4.91              <437.<45
CITY                                               5.47500              $437.45
                                                                           S9.89    ADMINISTRATION   FEE                                                   $19.78                 9.89
ADMINISTRATION   FEE
                                                                        $998.91     SUMMER TOTAL                                       24.15640        51,991.82               998.91
SUMMER TOTAL                                      12.37820

                                                                                    WINTER TAXES                                                                                  0.00
WINTER TAXES
                                                                           $0.00    SCHOOL OPERATING NON HOMESTEAD                      0.00000               $0.00               0.00
SCHOOL OPERATING NON HOMESTEAD                     0.00000
                                                                        $113.86     SCHOOL DEBT SERVICE                                 2.65000            $227.72             113.86
SCHOOL DEBT SERVICE                                1.42500
                                                                         $19.S8     SINKING                                             0.50000             $39.95              19.98
SINKING                                            0.25000
                                                                           $3.00    VETERANS                                            0.01520               $6.01               3.00
VETERANS                                           0.03760
                                                   1.21190              $101.62     COMMUNITY    COLLEGE                                2.54380            $203.25             101.62
COMMUNITY    COLLEGE
                                                   0.16110               $12.87     MUSEUM                                              0.32220             $25.74              12.87
MUSEUM
                                                                         $\\.99     CENTRAL DISPATCH                                    0.30000             $23.97              11.99
CENTRAL DISPATCH                                   0.15000
                                                                           S9.59    QUALITY OF LIFE                                     0.2<4000            $19.18                9.59
QUALITY OF LIFE                                    0.12000
                                                   0.37450               $29.92     COUNTY LIBRARY                                      0.704900            S59.85              29.92
COUNTY LIBRARY
                                                                           $3.03    ADMINISTRATION   FEE                                                      $6.06               3.03
ADMINISTRATION   FEE
                                                                        $305.86     WINTER TOTAL                                        7.58020            $611.71             305.66
WINTER TOTAL                                       3.79010


                                                                    $1,304.77       TOTAL    1FT TAXES                                                 $2,609.53             1,304.77
TOTAL    1FT TAXES



2016    TAXABLE:                             $70,600.00

                                                                                                         TAX   ASSESSMENT    WITHOUT        1FT                       DIFFERENCE
                         TAX   ASSESSMENT       WITH      1FT


                                       MONA     SHORES          TAXES DUE;                                                  MONA SHORES            TAXES    DUE
SUMMER TAXES                                                                        SUMMER TAXE.S
STATE EDUCATION TAX                                0.00000                 $0.00    STATE EDUCATION TAX                                 0.00000             $0.00                 0.00
SCHOOL OPERAT NON·HOMESTEAD                        0.00000                 $0.00    SCHOOL OPERAT NON-HOMESTEAD                         0.00000             $0.00                 0.00
SCHOOL DEBT SERVICE                                1.61000              $113.67     SCHOOL DEBT SERVICE                                 3.22000          $227.33               113.67
SINKING                                            0.25000               $17.65     SINKING                                             0.50000            $35.30                17.65
COUNTY OPERATING                                   2.84920              $201.15     COUNTY OPERATING                                    5.698(0          $402.31               201.15
INTERMEDIATE   SCHOOL                              2.37900              $167.96     INTERMEDIATE   SCHOOL                               4.75800          $335.91               167.96
CITY                                               5.<47500             $386.5<4    CITY                                               10.95000          $773.07               386.54
ADMINISTRATION   FEE                                                       $6.67    ADMINISTRATION   FEE                                                   517.14                 6.87
SUMMER TOTAL                                      12.56320              $895.83     SUMMER TOTAL                                    25.126<40          $1,791.66               895.63


WINTER TAXES                                                                        WINTER TAXES                                                                                  0.00
SCHOOL OPERATING NON HOMESTEAD                     0.00000                 SO.OO    SCHOOL OPERATING     NON HOMESTEAD                  0.00000               $0.00               0.00
SCHOOL DEBT SERVICE                                1.61000              $113.67     SCHOOL DEBT SERVICE                                 3.22000            $227.33             113.67
SINKING                                            0.25000               $17.65     SINKING                                             0.50000             $35.30              17.65
VETERANS                                           0.03760                 $2.65    VETERANS                                            0.07520               $5.31               2.65
COMMUNITY    COLLEGE                               1.27HIO               $69.60     COMMUNITY    COLLEGE                                2.5<4380           $179.59              89.80
MUSEUM                                             0.16110               $11.37     MUSEUM                                              0.32220             $22.75              11.37
CENTRAL DISPATCH                                   0.15000               $10,59     CENTRAL DISPATCH                                    0.30000             $21.18              10.59
SENIOR CITIZENS                                    0.25000               $17.65     SENIOR CITIZENS                                     0.50000             $35.30              17.65
COUNTY LIBRARY                                     0.62450               $44.09     COUNTY LIBRARY                                      1.24900             $88.18              <4<4.09
ADMINISTRATION   FEE                                                       $3.07    ADMINISTRATION   FEE                                                      $6.15               3.07
WINTER TOTAL                                       4.35510              $310.5<4    WINTER TOTAL                                        8.71020            $621.09             310.54


TOTAL    1FT TAXES                                                  $1,206.38       TOTAL   1FT TAXES                                                  $2,412.75             1,206.38


2017    TAXABLE:                             $62,700.00


                         TAX   ASSESSMENT      WITH       1FT                                            TAX   ASSESSMENT    WITHOUT        1FT                       DIFFERENCE


                                      MONA      SHORES          TAXES    DUE                                                MONA   SHORES          TAXES    DUE
SUMMER     TAXES                                                                    SUMMER     TAXES
                            Case 1:19-cv-00018-JTN-ESC ECF No. 1-3 filed 01/10/19 PageID.30 Page 16 of 16




                                                                                                                                           0.00000             SO.Oo              0.00
                                                      0.00000              50.00    STATE EDUCATION TAX
STATE EDUCATION TAX                                                                                                                                            50.00              0.00
                                                                                    SCHOOL OPERAT NON-HOMESTEAD                            0.00000
SCHOOL OPE RAT NON·HOMESTEAD                          0.00000              50.00                                                                                                100.95
                                                                                    SCHOOL DEBT SERVICE                                    3.22000           $201.89
SCHOOL DEBT SERVICE                                   1.61000            5100.95                                                                                                 15.64
                                                                                                                                           0.4g900            $31.29
                                                      0.24950             515.6'    SINKING
SINKING                                                                                                                                                      5357.29            178.64
                                                                         $118.64    COUNTY OPERATING                                       5.69640
COUNTY OPERATING                                      2.84920
                                                                                                                                           4.75800           5298.33            149.16
INTERMEDIATE   SCHOOL                                 2.37900            $149.16    INTERMEDIATE  SCHOOL
                                                                                                                                       10.95000              $686.57            343.28
CITY                                                  5.47500            5343.28    CITY
                                                                                    AOMINISTRA nON FEE                                                        515.75                 7.86
ADMINISTRATION   FEE                                                       S7.66
                                                                                                                                       25.12540          $1.591.12              795.56
SUMMER TOTAL                                         12.56270            5795.56    SUMMER TOTAL


                                                                                    WINTER TAXES
                                                                                                                                                                                     0.00
WINTER TAXES
                                                                           so.oo    SCHOOL OPERATING           NON HOMESTEAD               0.00000             $0.00                 0.00
SCHOOL OPERATING           NON HOMESTEAD              0.00000
                                                                                                                                           3.22000           $201.69             100.95
SCHOOL DEBT SERVICE                                   1.151000           5100.95    SCHOOL    oeBT    SERVICE
                                                                                                                                           0.49900            531.29              15.64
SINKING                                               0.24950             515.64    SINKING
                                                                           $2.36    VETERANS                                               0.07520             $4,72                 2.36
VETERANS                                              0.03760
                                                                                                                                           2.54360           5159,50              79,75
COMMUNITY COLLEGE                                     1.27190             579,75    COMMUNITY     COLLEGE
                                                      0.16110             $10,10    MUSEUM                                                 0,32220            520.20              10.10
MUSEUM
                                                                                    CENTRAL    DISPATCH                                    0.30000            $16.81               9.41
CENTRAL    OISPATCH                                   0.15000              $9.41
                                                      0,25000             515,66    SENIOR CITIZENS                                        0,50000            531.35              15.68
SENIOR CITIZENS
                                                                          539.16    COUNTY LIBRARY                                         1.24900            576,31              39.16
COUNTY LIBRARY                                        0,62450
                                                                                                                                                               55.46              2,73
ADMINISTRATION       FEE                                                   $2,73    ADMINISTRATION       FEE
                                                                                    WINTER    TOTAL                                        6,70920           5551.53            275,76
WINTER    TOTAL                                       4.35460            $275.76

                                                                                    TOTAL    1FT TAXES                                                   $2,142.64             1.071.32
TOTAL    1FT TAXES                                                   $1,071.32


2018    TAXABLE:                                 $57,300_00

                                                                                                           TAX    ASSESSMENT     WITHOUT       1FT                      DIFFERENCE
                              TAX   ASSESSMENT     WITH   1FT


                                                                 TAXES    DUE                                                  MONA   SHORES         TAXES    OUE
                                           MONA    SHORES
SUMMER TAXES                                                                        SUMMER TAXES
                                                                                    STATE EDUCATION TAX                                    0.00000              $0.00                0.00
STATE EDUCATION TAX                                   0.00000               $0.00
                                                                                    SCHOOL OPERAT NON·HOMESTEAD                            0.00000              $0.00                0.00
SCHOOL OPERAT NON·HOMESTEAD                           0.00000              $0.00
                                                                                                                                           3.27500           $187.66              93.83
SCHOOL DEBT SERVICE                                   1.63750             $93.83    SCHOOL DEBT SERVICE
                                                                                                                                         0.49900              $28.59              14.30
SINKING                                               0.24950             $14.30    SINKING
                                                                                                                                         5.69840             $326.52             163.26
COUNTY OPERATING                                      2.84920            $163.26    COUNTY OPERATING
                                                                                    INTERMEDIATE   SCHOOL                                4.75800             $272.63             136.32
INTERMEDIATE   SCHOOL                                 2.31900            $136.32
                                                                                                                                        10.g5000             $621.44             313.12
CITY                                                  5.47500            $313.72    CITY
                                                                                                                                                              $14.43                7.21
ADMINISTRATION   FEE                                                       $7,21    ADMINISTRATION   FEE
                                                     12,59020            $728,63    SUMMER TOTAL                                       25.16040          51,457,27               728.63
SUMMER TOTAL

                                                                                                                                                                                     0.00
WINTER TAXES                                                                        WINTER TAXES
                                                                                    SCHOOL OPERATING     NON HOMESTEAD                     0.00000             SO,OO               0.00
SCHOOL OPERATING NON HOMESTEAD                        0.00000               50.00
                                                      1.63750             $93.63    SCHOOL DEBT SERVICE                                    3.27500           $181.66              93.63
SCHOOL DEBT SERVICE
                                                                                                                                           0.49900            $28.59              14.30
SINKING                                               0.24950             $14.30    SINKING
                                                      0.03760               52.15   VETERANS                                               0.07520             $4.31               2.15
VETERANS
                                                                                    COMMUNITY    COLLEGE                                   2.54380           $145.76              72,88
COMMUNITY COLLEGE                                     1.27190             $72.88
                                                                                                                                           0,32220            $16.46               9,23
MUSEUM                                                0.16110               $9.23   MUSEUM
                                                                           $8.S0    CENTRAL DISPATCH                                       0.30000            $17.19               8.60
CENTRAL DISPATCH                                      0.15000
                                                                                    SENIOR CITIZENS                                        0.50000            $28.65              14.33
SENIOR CITIZENS                                       0.25000             $14.33
                                                                                                                                           1.24900            $71.57              35,76
COUNTY LIBRARY                                        0.62450             $35.76    COUNTY LIBRARY
                                                                                                                                                                $5.02                2_51
ADMINISTRATION  FEE                                                        $2.51    ADMINISTRATION   FEE
                                                      4.36210            $253.61    WINTER TOTAL                                           6,76420           5507.21             253.61
WINTER    TOTAL

                                                                         $982.24    TOTAL    1FT TAXES                                                   $1,964.48               982,24
TOTAL    1FT TAXES




                                                                                                                               TOTAL SAVINGS                                 966,943.65
